     Case 2:18-cr-00422-SMB Document 920 Filed 04/17/20 Page 1 of 10



     MICHAEL BAILEY
 1   United States Attorney
     District of Arizona
 2
     KEVIN M. RAPP (Ariz. Bar No. 014249, kevin.rapp@usdoj.gov)
 3   MARGARET PERLMETER (Ariz. Bar No. 024805, margaret.perlmeter@usdoj.gov)
     PETER S. KOZINETS (Ariz. Bar No. 019856, peter.kozinets@usdoj.gov)
 4   ANDREW C. STONE (Ariz. Bar No. 026543, andrew.stone@usdoj.gov)
     Assistant U.S. Attorneys
 5   40 N. Central Avenue, Suite 1800
     Phoenix, Arizona 85004-4408
 6   Telephone (602) 514-7500
 7   JOHN J. KUCERA (Cal. Bar No. 274184, john.kucera@usdoj.gov)
     Special Assistant U.S. Attorney
 8   312 N. Spring Street, Suite 1200
     Los Angeles, CA 90012
 9   Telephone (213) 894-3391
10   BRIAN BENCZKOWSKI
     Assistant Attorney General
11   Criminal Division, U.S. Department of Justice
12   REGINALD E. JONES (Miss. Bar No. 102806, reginald.jones4@usdoj.gov)
     Senior Trial Attorney, U.S. Department of Justice
13   Child Exploitation and Obscenity Section
     950 Pennsylvania Ave N.W., Room 2116
14   Washington, D.C. 20530
     Telephone (202) 616-2807
15   Attorneys for Plaintiff
16
                         IN THE UNITED STATES DISTRICT COURT
17
                              FOR THE DISTRICT OF ARIZONA
18
19   United States of America,                              No. CR-18-422-PHX-SMB
20                        Plaintiff,
                                                     MOTION TO ADMIT EVIDENCE OF
21            v.                                        MURDERS IMPLICATING
                                                              BACKPAGE
22
     Michael Lacey, et al.,
23
                          Defendants.
24
25                                SUMMARY OF ARGUMENT
26         Defendants’ knowledge that prostitution proliferated on Backpage.com is a central
27   issue in this prosecution.   At trial, the government will demonstrate that Backpage
28   facilitated prostitution through an array of business practices. These practice included,


                                               -1-
     Case 2:18-cr-00422-SMB Document 920 Filed 04/17/20 Page 2 of 10




 1   among others, a financial relationship with The Erotic Review, aggregating content from
 2   competing prostitution websites, and moderation practices that sanitized prostitution ads.
 3          The Court has held that, as alleged in the Superseding Indictment, the First
 4   Amendment is not a viable defense for Defendants. (Doc. 793.) Accordingly, Defendants’
 5   primary defense at trial likely will focus on whether they possessed specific intent to violate
 6   the Travel Act. To support their defense, Defendants likely will argue that they did not
 7   know that Backpage.com was used almost exclusively for prostitution, let alone intend to
 8   promote or facilitate that unlawful activity. The evidence, however, belies this argument.
 9          As discussed below, Defendants knew that a number of prostitutes who advertised
10   on Backpage were murdered. Defendants knew about these murders through a variety of
11   mediums, including their own internal tracking of news stories, search warrants and
12   subpoenas from law enforcement, high-profile news programs and newspaper articles, and
13   civil lawsuits. The publicity generated by these violent crimes led Defendants to strategize
14   about the company’s response and attempt to minimize the negative impact of these stories.
15   This evidence is highly probative in supporting the government’s theory that Defendants
16   knew about the website’s true nature, and helps demonstrate how the company’s business
17   practices facilitated the criminal activities of the prostitutes and pimps who used the
18   website. The evidence shows that despite receiving repeated news stories and other notice
19   of these violent crimes, Defendants persisted in their efforts to expand Backpage’s volume
20   of prostitution advertising and related revenue growth. The probative value of this
21   evidence is not substantially outweighed by the danger of unfair prejudice. The evidence
22   should be admitted.
23                   MEMORANDUM OF POINTS AND AUTHORITIES
24   I.     Defendants’ Knowledge About Relevant Murders
25          Defendants knew about the violent crimes that occurred to women advertised on its
26   website. The best evidence of their knowledge is that they maintained their own internal
27   spreadsheet that catalogued news articles that referenced Backpage. In 2014, Defendant
28   Scott Spear directed internal Backpage staff to track stories that implicated the company.


                                                  -2-
     Case 2:18-cr-00422-SMB Document 920 Filed 04/17/20 Page 3 of 10




 1   The result was a spreadsheet that categorized the stories as negative, neutral, or positive.
 2   (Spreadsheet attached as Exhibit B.) Various public relations firms retained by Backpage
 3   utilized this list. Backpage general counsel Elizabeth McDougall and others attempted to
 4   identify stories that cast Backpage in a positive light. This list contained numerous articles
 5   of prostitution stings, arrests of pimps for child sex trafficking, and murders implicating
 6   Backpage. Some of the more high profile cases (many referenced in the Superseding
 7   Indictment) are detailed below. Beyond cataloguing these stories internally, many of the
 8   Defendants were made aware of these violent crimes in other ways as well, including press
 9   accounts, law enforcement inquiries, and subpoenas—both for documents and to testify at
10   a murder trial.
11             A.          The Detroit Backpage Murders
12             In December 2011, four woman were murdered after being advertised on Backpage
13   for prostitution.         (Murdered Women in Detroit Linked to Backpage.com, Cops Say,
14   published Dec. 27, 2011, attached as Ex. C.) Defendants knew about these murders as
15   evidenced through their work with public relations firms, receipt of Google Alerts, internal
16   email exchanges, and a brand analysis report prepared by an outside firm.
17                    i.        Defendants’ Coordination with Public Relations Firms
18             To handle the fallout from the negative publicity that resulted from this quadruple
19   murder, Defendants Lacey and Larkin engaged the services of Sitrick—a public relations
20   firm. 1       Lacey exchanged emails with Sitrick to formulate a response that included
21   deflecting the blame to other prostitution websites. This is evidenced by an email to Lacey
22   and others, where an attorney (Ed McNally) stated “were [sic] better off just muddying the
23   waters out there today with the news of the 22 websites.” (Email dated December 29, 2011,
24   from McNally to Lacey and others, attached as Ex. E.)
25             At trial, the government believes the evidence will show that the content on these
26             1
              In response to a grand jury subpoena seeking email exchanges between Lacey (and
27   other Backpage owners) and the public relation companies, Backpage took the position
     that these communications were protected by the attorney-client privilege. Senior Judge
28   David C. Campbell found that many of these emails were not afforded these protections
     and ordered the emails disclosed. (See April 2, 2018 Order, attached as Exhibit D.)

                                                     -3-
     Case 2:18-cr-00422-SMB Document 920 Filed 04/17/20 Page 4 of 10




 1   22 websites often originated from Backpage. This fact was also well known to Defendants
 2   Lacey, Larkin and Spear. Further, The Erotic Review was also one of these 22 websites,
 3   which had a longstanding financial and business relationship with Backpage. The Erotic
 4   Review was a website where “Johns” provided reviews of the services of prostitutes,
 5   including underage trafficking victims. (See Doc. 446 at 11-12; Doc. 446-1 at 40-76.)
 6   Backpage made monthly payments to The Erotic Review in accordance with invoices that
 7   referred to the company as “Elms Web Services, Inc.” (Ex. F). When the owner of The
 8   Erotic Review (David Elms) was arrested in a prostitution sting, Larkin emailed Spear and
 9   Ferrer alerting them to Elms’s arrest. (Ex. G.) Simply put, the effort to deflect blame on
10   other websites including The Erotic Review is, at a minimum, highly misleading, but
11   nevertheless, relevant to knowledge of prostitution occurring on Backpage.com.
12          In addition to the email exchanges between Lacey and Larkin shortly after the
13   murders, Lacey and Larkin’s apparent personal attorney Don Bennett Moon (“Moon”) and
14   McDougall had email exchanges with another public relations firm. In these emails, they
15   discussed contacting the Detroit Free Press in an effort to discourage the newspaper from
16   referring to the quadruple murders as the “Backpage murders.” (Email dated June 9, 2012
17   attached as Ex. H.) They apparently decided not to approach the newspaper with this
18   request.
19               ii.       Google Alerts
20          At trial, the government will present evidence that many of the Defendants set up
21   Google Alerts to keep informed of any news stories about Backpage. 2 Defendants received
22   an average of three to four articles per day detailing arrests of pimps and prostitutes, rescues
23   of child sex trafficking victims, murders, and many other news stories about Backpage.
24   Several alerts featured articles that chronicled the arrest, trial, and appeal in the Detroit
25   Backpage murder case. (See Exs. I and J; Google alerts for Spear dated January 2, 2012
26   and Larkin dated May 5, 2012.)
27          2
              Google Alerts is a service that sends emails to the user when it finds new results—
28   such as web pages, newspaper articles, blogs, or scientific research—that match the user’s
     search term(s).

                                                  -4-
     Case 2:18-cr-00422-SMB Document 920 Filed 04/17/20 Page 5 of 10




 1               iii.         Internal Emails Between Lacey and Larkin
 2          Lacey and Larkin, as Backpage’s majority owners, had the most to lose financially
 3   from bad publicity. They would often ruminate about various strategies to counter negative
 4   publicity. In one such exchange, Larkin asks Lacey “why can’t we admit these are
 5   prostitutes” and concludes by wondering, “how long before cops catch someone in
 6   Detroit.” (Email attached as Ex. K.)
 7               iv.          Brand Analysis Report
 8          In 2011, Defendants hired public relations firm Goddard Global to help devise a
 9   public relations strategy for Backpage. Goddard recommended that Backpage retain
10   Greenberg Quinlan Rosner (“GQR”), a strategic advice consulting firm, to conduct a
11   “brand analysis” of Backpage. Larkin agreed and entered into a contract with GQR.
12   (Contract attached as Ex. L.)         In June 2012, Greenberg issued a report entitled
13   “Backpage.com Media and Digital Brand Analysis.” (Report attached as Ex. M.) In the
14   report, GQR finds that media coverage about Backpage breaks down into five major
15   categories. (Id. at 2.) One of those categories is “Police Blotter,” which is described as
16   “stories about someone getting busted for using Backpage.com,” including news stories
17   about police stings, prostitution arrests, and murders. (Id.) The report further notes that
18   “the very end of 2011 saw a huge news spike related to the Detroit murders. This spike
19   related to the Detroit murders also appears in Twitter, but is only nominally apparent in the
20   blogs and other social media.” (Id. at 7-8.) In short, the brand analysis report further
21   demonstrates Defendants’ knowledge about the Detroit Backpage murders.
22          B.          Murder of Victim 6, C.M.
23          On June 22, 2012, a “john” stabbed Victim 6, C.M., to death at an apartment
24   complex in Scottsdale, Arizona. This murder is alleged in the Superseding Indictment.
25   (Doc. 230 ¶ 165; see also Ex. N.) On the same day, law enforcement contacted Backpage’s
26   CEO Carl Ferrer, and requested that Backpage “freeze” C.M’s ads. (Email dated June 22,
27   2012, attached as Ex. O; Victim 6’s Backpage ads are attached as Ex. P.) On July 4, 2012,
28   the Scottsdale Police Department served a search warrant on Backpage seeking all the ads


                                                   -5-
     Case 2:18-cr-00422-SMB Document 920 Filed 04/17/20 Page 6 of 10




 1   associated with C.M. (Search Warrant attached as Ex. Q.)
 2           C.    Strangulation and Murder of A.H.
 3           On October 14, 2014, A.H. was murdered at a Motel 6 in Hammond, Indiana. (Ex.
 4   R.) The murderer, Darren Vann, had arranged to meet A.H. through an advertisement
 5   posted on Backpage.com. (Id.) Vann’s case received extensive national coverage because
 6   Vann admitted to killing six other woman. Backpage catalogued this murder on an internal
 7   spreadsheet it maintained to track press stories. (Ex. B at 92, 134, 139, 141, 150, 160, 167,
 8   171, 173, 177, 179.) In addition, Backpage’s general counsel—McDougall—was asked to
 9   comment on Backpage’s connection to the murder, but she declined. (See Ex. S.)
10           D.    Murder of Victim 15, J.W.
11           On June 10, 2015, Victim 15, J.W., was murdered after she fled from her assailant’s
12   vehicle and was struck by oncoming traffic. (See Ex. T; Doc. 230 at ¶ 174.) J.W. was
13   working as prostitute and her assailant was her pimp. She was posted on Backpage shortly
14   before her murder.     (See Ex. U.)    In addition to publicity surrounding this murder
15   Defendants were on notice of this murder because the investigating Detective subpoenaed
16   J.W.’s ads and a Backpage custodian was subpoenaed to appear at trial and authenticate
17   the ads. The New Orleans Deputy District attorney made efforts to locate a witness at
18   Backpage that could authenticate the Backpage postings at trial. First, she contacted
19   attorney Steve Ross from Akin Gump. 3 (Ex. V.) Ultimately, she filed a motion to secure
20   the attendance of an out-of-state witness from Backpage and advised the company that a
21   witness was required. She also exchanged emails with a Backpage employee regarding the
22   need for a records custodian to authenticate the victim’s postings on Backpage. (Ex. W.)
23   A Backpage employee provided a declaration certifying the authenticity of the postings.
24   (Id.)
25           E.    Murder of Victim 14
26           On June 20, 2015, Victim 14’s body was found inside a car in northwest Dallas
27
             3
28           Akin Gump represented Defendants Lacey, Larkin and Ferrer in litigation related
     to the U.S. Senate investigation of Backpage.

                                                 -6-
     Case 2:18-cr-00422-SMB Document 920 Filed 04/17/20 Page 7 of 10




 1   about ten miles from Backpage’s corporate headquarters. (See Doc. 230 ¶ 173.) The Dallas
 2   Morning News publicized the murder. (Ex. X.) At trial, the investigating detective will
 3   testify about the crime’s connection to Backpage. The victim’s father is expected to testify
 4   that he contacted Backpage by email following the murder and requested that they remove
 5   his daughter’s postings from the website. (Doc. 230 ¶ 173; Ex. Y.) Despite his efforts,
 6   Backpage did not immediately comply.
 7          F.     Murder of Victim 16, C.W.
 8          On August 17, 2015, the body of Victim 16, C.W., was found in an alley on Detroit’s
 9   west side, four years after the Detroit quadruple murder. (Ex. Z; Doc. 230, ¶ 175.) It was
10   later determined that the assailant was Jerome Moore and he met Victim 16 on
11   Backpage.com. (Id.) Investigating detectives subpoenaed Backpage for the victim’s ads
12   and a custodian testified at trial. (See Ex. AA.)
13          G.     Murder of D.R.
14          On Christmas Eve 2016, in a Chicago suburb, the body of 16-year-old D.R. was
15   found in a garage. She was beaten to death. (Slain Teen’s Mom Seeks Answers About
16   Alleged Sex Trafficking, attached as Ex. BB.) D.R. was advertised on Backpage. (Ex. CC.)
17   A highly-publicized investigation and subsequent prosecution determined that she was
18   trafficked by a pimp on Backpage. D.R.’s family sued Backpage. An article detailing the
19   lawsuit asked Backpage for a comment and none was forthcoming. (See Ex. DD.) On
20   May 17, 2017, the victim’s mother, Y.A., sued Backpage in state court and held a press
21   conference. (See Complaint, attached as Ex. EE.)
22           On July 11, 2017, the Washington Post published a front-page article detailing
23   newly-discovered documents concerning Backpage and including statements from Y.A.
24   (Article attached as Ex. FF.) Y.A. discussed the facts of her lawsuit against Backpage.
25   The article noted that Y.A.’s lawsuit was just one of eight civil cases filed by sex trafficking
26   victims filed against Backpage in 2017. (Id.) On September 19, 2017, Y.A. testified before
27   the Senate Subcommittee overseeing the investigation of Backpage. McDougall was asked
28   for comment but declined.


                                                  -7-
     Case 2:18-cr-00422-SMB Document 920 Filed 04/17/20 Page 8 of 10




 1   II.    Federal Rules of Evidence and Applicable Law Support Admission
 2          The Federal Rules of Evidence and applicable case law support the admission of
 3   this evidence at trial. Clearly, the evidence discussed above is relevant, so the question
 4   before the Court will be, under Rule 403, is the evidence unfairly prejudicial. In making
 5   evidentiary determinations, a trial court is “accorded a wide discretion in determining the
 6   admissibility of evidence under the Federal Rules.” United States v. Abel, 469 U.S. 45, 54
 7   (1984). Under Rule 403, however, “the balance in close cases is struck in favor of
 8   admission” of the evidence. Id.
 9          Unfair prejudice is “prejudice of the sort which clouds impartial scrutiny and
10   reasoned evaluation of the facts, which inhibits neutral application of principles of law to
11   the facts as found.” United States v. Starnes, 583 F.3d 196, 215 (3d Cir. 2009). “[U]nfair
12   prejudice does not simply mean damage to the opponent’s cause. If it did, most relevant
13   evidence would be deemed [unfairly] prejudicial.” Id.
14          Consequently, courts have admitted extremely prejudicial evidence when its
15   probative value is significant. See United States v. LeMay, 260 F.3d 1018, 1027-29 (9th
16   Cir. 2001) (evidence that the defendant had previously molested other young relatives
17   under similar circumstances properly admitted under Rule 403); United States v. Cardena,
18   842 F.3d 959, 992 (7th Cir. 2016) (offer to cooperate); United States v. Moore, 641 F.3d
19   812, 827 (7th Cir. 2011) (dogfighting evidence to show control of premises); United States
20   v. Green, 617 F.3d 233, 251-52 (3d Cir. 2010) (attempted murder properly admitted in drug
21   trial to prove motive and bias); United States v. Gartmon, 146 F.3d 1015, 1021 (D.C. Cir.
22   1998) (evidence that the defendant inserted gun into girlfriend’s vagina properly admitted
23   under Rule 403 to prove the defendant’s intent and role in scheme).
24          While Rule 403 recognizes that relevant evidence may, on occasion, impede the
25   search for truth, it requires a careful assessment of probative value and its countervailing
26   concerns—and tips the scales decidedly in favor of admitting relevant evidence. The Rule
27   also provides the judge with discretion to remedy potential prejudice by instruction. The
28   Rule embodies a respect for jury resolution of fact disputes that is grounded in long history


                                                 -8-
     Case 2:18-cr-00422-SMB Document 920 Filed 04/17/20 Page 9 of 10




 1   and experience. Here, in light of the defense that Defendants had no knowledge of the true
 2   nature of the postings, evidence of these highly-publicized murders should be admitted,
 3   leaving to the jury the task of assessing the relative weight of evidence as it resolves fact
 4   issues about Defendants’ knowledge and makes a fully-informed decision about guilt.
 5   III.   Conclusion
 6          Evidence of the murders detailed above is relevant and probative with respect to
 7   the question of Defendants’ guilt and should be admitted at trial.
 8          Respectfully submitted this 17th day of April, 2020.
 9                                             MICHAEL BAILEY
                                               United States Attorney
10                                             District of Arizona
11                                             s/ Kevin M. Rapp
12                                             KEVIN M. RAPP
                                               MARGARET PERLMETER
13                                             PETER S. KOZINETS
                                               ANDREW C. STONE
14                                             Assistant U.S. Attorneys
15                                             JOHN J. KUCERA
                                               Special Assistant U.S. Attorney
16
17                                             BRIAN BENCZKOWSKI
                                               Assistant Attorney General
18                                             U.S. Department of Justice
                                               Criminal Division, U.S. Department of Justice
19
                                               REGINALD E. JONES
20                                             Senior Trial Attorney
                                               U.S. Department of Justice, Criminal Division
21                                             Child Exploitation and Obscenity Section

22
23
24
25
26
27
28


                                                 -9-
     Case 2:18-cr-00422-SMB Document 920 Filed 04/17/20 Page 10 of 10



                                CERTIFICATE OF SERVICE
 1
 2         I hereby certify that on April 17, 2020, I electronically transmitted the attached
 3   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
 4   Notice of Electronic Filing to the CM/ECF registrants who have entered their appearance
 5   as counsel of record.
     s/Zachry Stoebe
 6   U.S. Attorney’s Office
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             - 10 -
Case 2:18-cr-00422-SMB Document 920-1 Filed 04/17/20 Page 1 of 3




                EXHIBIT

                             C
       Case 2:18-cr-00422-SMB Document 920-1 Filed 04/17/20 Page 2 of 3




Murdered Women in Detroit Linked to
Backpage.com, Cops Say
ABC Digital
National

 Published at 2:36 am, December 27, 2011

SHARE THIS


     iStockphoto/Thinkstock(DETROIT) — Three of four women whose dead bodies
were found in the trunks of burning cars in Detroit over the past eight days had profiles
on the adult services section of Backpage.com, police said on Monday, warning women
that the killer may be trolling the site for more victims.

The bodies of two women were found in a burning car on Dec. 19, and then another pair
were found on Christmas, police said. They were both found within blocks of one
another on the city’s east side.

Detroit police chief Ralph Godbee Jr. stopped short of saying the crimes were the work
of a serial killer, but said he felt it was important to get the word out about the link
investigators had found.

“This tie for us is disconcerting,” Godbee Jr. said Monday at a news conference. “We’re
stopping short of calling it a serial pattern.”

“We are not passing judgment on any individual who is utilizing this website, yet we felt
it was imperative to alert the public that deciding to meet unknown persons via the
Internet can be extremely dangerous,” he said.

Investigators have not determined a cause of death for the four women.

Backpage.com, like craigslist.com, is an Internet bulletin board with listings for
everything from child care to auto parts and forums on numerous topics.

Craigslist.com took down its “adult services” section after several widely publicized
cases, including the so-called “Craigslist Killer” case, in which Phillip Markoff was
charged with the armed robbery and murder of a masseuse he had hired through the
      Case 2:18-cr-00422-SMB Document 920-1 Filed 04/17/20 Page 3 of 3



website, and the armed robbery of two other women he also found through the
site. Markoff committed suicide in jail awaiting trial.

Copyright 2011 ABC News Radio
Case 2:18-cr-00422-SMB Document 920-2 Filed 04/17/20 Page 1 of 15




                EXHIBIT

                             D
     Case 2:18-cr-00422-SMB Document 920-2 Filed 04/17/20 Page 2 of 15



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9
10                                                      ORDER
11   In re Grand Jury Subpoena No. 16-04-108            (SEALED)
12
13
14
15
            The government has filed a motion to compel Backpage.com, LLC and its CEO,
16
     Carl Ferrer (collectively, “Backpage”), to produce certain documents that have been
17
     withheld in response to a grand jury subpoena. Backpage has withheld the documents on
18
     the basis of the attorney-client privilege.      Backpage responded to the motion, the
19
     government filed a reply, and the Court held a hearing on February 9, 2018. As a result
20
     of the hearing, the Court required Backpage to produce evidence to support factual
21
     assertions made in its response to the motion and at the hearing. Backpage provided five
22
     declarations and two documents for in camera review. The parties dispute whether this
23
     evidence is sufficient to establish the attorney-client privilege.
24
            Three categories of documents are at issue. Backpage has withheld documents
25
     reflecting communications between its attorneys and three public relations (“PR”) firms:
26
     Culloton Strategies, Sitrick & Company, and JMS Public Relations. Backpage has also
27
     withheld communications with SSP Blue, a company established and operated by
28
     Hemanshu Nigam, a former federal prosecutor. Finally, Backpage has withheld one
     Case 2:18-cr-00422-SMB Document 920-2 Filed 04/17/20 Page 3 of 15



 1   email between outside counsel and Duff & Phelps, an investment bank. For the reasons
 2   that follow, the court will grant the motion in part.
 3   I.     Legal Standard.
 4          The attorney-client privilege protects confidential communications that reflect or
 5   facilitate legal advice from an attorney. Upjohn Co. v. United States, 449 U.S. 383, 390
 6   (1981). The Supreme Court has explained the privilege’s purpose:
 7          Its purpose is to encourage full and frank communication between attorneys
 8          and their clients and thereby promote broader public interests in the
            observance of law and administration of justice. The privilege recognizes
 9          that sound legal advice or advocacy serves public ends and that such advice
10          or advocacy depends upon the lawyer’s being fully informed by the client.

11   Id. at 389. “[T]he privilege exists to protect not only the giving of professional advice to
12   those who can act on it but also the giving of information to the lawyer to enable him to
13   give sound and informed advice.” Id. at 390.
14          Application of the privilege requires case-by-case analysis, id. at 396-97, and the
15   party asserting the privilege “has the burden of establishing the existence of an attorney-
16   client relationship and the privileged nature of the communication,” United States v.
17   Graf, 610 F.3d 1148, 1156 (9th Cir. 2010) (emphasis in original) (internal quotation
18   marks omitted). Privilege issues generally are resolved under federal common law, with
19   exceptions not applicable here. Fed. R. Evid. 501. In the Ninth Circuit, an eight-part test
20   determines whether information is covered by the attorney-client privilege:
21
            (1) Where legal advice of any kind is sought (2) from a professional legal
22          adviser in his capacity as such, (3) the communications relating to that
23          purpose, (4) made in confidence (5) by the client, (6) are at his instance
            permanently protected (7) from disclosure by himself or by the legal
24          adviser, (8) unless the protection be waived.
25
     Graf, 610 F.3d at 1156. Disclosure of attorney-client communications to third parties
26
     generally waives the privilege. In re Pac. Pictures Corp., 679 F.3d 1121, 1126-27 (9th
27
     Cir. 2012).
28


                                                  -2-
     Case 2:18-cr-00422-SMB Document 920-2 Filed 04/17/20 Page 4 of 15



 1   II.   PR Firms.
 2         Backpage has withheld communications among the PR firms, Backpage
 3   employees, and Backpage attorneys. U.S. Mot. Compel at 9-10. Backpage contends that
 4   it did not waive the privilege by communicating with these firms because they are the
 5   functional equivalents of Backpage employees. Backpage Opp’n Mot. Compel at 8-13.
 6   Backpage alternatively relies on a district court holding that such communications are
 7   protected where the PR and litigation strategies are inextricably intertwined. Court’s
 8   Livenote Tr. (Feb. 9, 2018); Backpage Reply Evid. Sub. at 2, 13-17. Backpage does not
 9   argue that the firms acted as agents of outside counsel.         Court’s Livenote Tr.
10   (Feb. 9, 2018); Backpage Opp’n Mot. Compel at 8-13.
11         A.     Background.
12         Backpage presents evidence that government executives, law enforcement
13   agencies, and the media began to pressure Backpage in 2010 to improve its efforts to
14   combat sex trafficking activity on its website. McNally Decl. ¶ 2; Suskin Decl. ¶ 6;
15   Bugaighis Decl. Exs. C-I. At that time, Backpage lacked an in-house PR department to
16   handle its response. McNally Decl. ¶ 3; Suskin Decl. ¶ 5.
17         Backpage’s outside counsel therefore hired the PR firms to provide that service.
18   Outside counsel retained Culloton in March 2011 and Sitrick in November 2011 as
19   “expert consultants” who provided “confidential consulting advice and PR services to
20   facilitate legal advice” to Backpage. McNally Decl. ¶ 2; see also Suskin Decl. ¶ 8.
21   Outside counsel supervised their work. Suskin Decl. ¶ 8. Culloton and Sitrick worked
22   directly with outside counsel and Backpage principals “to plan and implement strategies
23   addressing legal issues and public communications . . . and to ensure that public
24   statements and responses to inquiries, demands and criticisms from public officials, law
25   enforcement, the media and others were as accurate and as effective as possible and
26   consistent with the law and [Backpage’s] legal positions and strategies.” McNally Decl.
27   ¶ 3; see also Suskin Decl. ¶ 8. Outside counsel rendered confidential advice to Culloton
28   and Sitrick “concerning draft communications, public statements and press releases, and


                                               -3-
     Case 2:18-cr-00422-SMB Document 920-2 Filed 04/17/20 Page 5 of 15



 1   meetings with public officials, NGOs and others as regarded legal issues, [Backpage’s]
 2   legal positions, and related issues.” McNally Decl. ¶ 4. Culloton and Sitrick “provided
 3   confidential advice, including regarding [Backpage’s] legal media strategy and how to
 4   best implement it.”     McNally Decl. ¶ 4.       “Both firms were a significant part of
 5   [Backpage’s] legal teams, addressing certain risks to and opportunities for [Backpage],
 6   and the possibility of litigation or other government actions or proceedings.” McNally
 7   Decl. ¶ 4.
 8          Outside counsel SSP Blue “sub-contracted . . . JMS Public Relations to vet, under
 9   [SSP Blue’s] direct supervision, any media inquiries. Along with other internal and
10   external legal counsel, Backpage and [SSP Blue] determined what response, if any, was
11   provided and what statements, if any, would be made.” Nigam Decl. ¶ 12. JMS “worked
12   at [SSP Blue’s] direction and at the direction of other legal counsel representing
13   Backpage specifically to vet only those media inquiries that were related to matters for
14   which [SSP Blue] was retained to provide legal advice and counsel.” Nigam Supp. Decl.
15   ¶ 2. JMS “had no independent authority and discretion to make business decisions on
16   Backpage’s behalf.” Nigam Supp. Decl. ¶ 2.
17          B.     Functional Equivalence Doctrine.
18          In Graf, the Ninth Circuit held that a third party can be the “functional equivalent”
19   of a corporate employee and therefore entitled to communicate with corporate legal
20   counsel under the attorney-client privilege. 610 F.3d at 1159. The outside consultant in
21   Graf was an individual who helped form the company, “regularly communicated with
22   [customers] and others on behalf of [the company], marketed the company’s insurance
23   plans, managed its employees, and was the company’s voice in its communications with
24   counsel.”    Id. at 1152-53, 1157.    Graf noted that the outside consultant was “the
25   company’s primary agent in its communications with corporate counsel” and was
26   “empowered to act on behalf of the corporation.” Id. at 1159 (internal quotation marks
27   omitted). The Ninth Circuit found the consultant to be “a functional employee” of the
28   company, and that his communications with outside counsel were therefore entitled to the


                                                -4-
     Case 2:18-cr-00422-SMB Document 920-2 Filed 04/17/20 Page 6 of 15



 1   same privilege protection as communications by regular employees. Id. In so holding,
 2   the Ninth Circuit followed the Eighth Circuit’s decision in In re Bieter Co., 16 F.3d 929
 3   (8th Cir. 1994). Id. at 1158-59. Bieter had also found that the individual before it “was
 4   in all relevant respects the functional equivalent of an employee.” Bieter, 16 F.3d at 938.
 5                 1.      Legal Standard.
 6          The government asks the Court to interpret the functional equivalence doctrine
 7   narrowly, identifying multiple elements that must be present for functional equivalence.
 8   U.S. Resp. Evid. Sub. at 3-9. Backpage counters that the government’s argument is
 9   inconsistent with the way in which courts have applied the doctrine. Backpage Reply
10   Evid. Sub. at 7-12.
11          Neither Graf nor Bieter identified the relevant factors to consider in applying the
12   functional equivalence doctrine. And many district courts simply consider the unique
13   circumstances of each case, without adopting any particular standard, in determining
14   whether the third party is the functional equivalent of an employee. See, e.g., Sierra Dev.
15   Co. v. Chartwell Advisory Grp., Ltd., No. 3:13-CV-0602-RTB (VPC), 2016
16   WL 4107680, at *4-5 (D. Nev. Aug. 1, 2016) (proponent failed to make the detailed
17   factual showing necessary to establish functional equivalence); United States v. Ormat
18   Indus., Ltd., No. 3:14-cv-00325-RCJ-VPC, 2016 WL 4107682, at *7 (D. Nev.
19   Aug. 1, 2016) (proponent failed to provide a detailed factual showing of similarity of
20   duties or possession of relevant information about the client); United States v. Lonich,
21   No. 14-cr-00139-SI-1, 2016 WL 1733633, at *6-7 (N.D. Cal. May 2, 2016) (party failed
22   to provide sufficient evidence to justify functional equivalence); Obesity Research Inst.,
23   LLC v. Fiber Research Int’l, LLC, No. 15-cv-0595-BAS-MDD, 2016 WL 931077, at *3
24   (S.D. Cal. Mar. 11, 2016) (raw material supplier was not a functional employee of a
25   company that purchased from him); W. Sugar Coop. v. Archer-Daniels-Midland Co., No.
26   CV 11-3473-CBM (PJWx), 2015 WL 12696192, at *2 (C.D. Cal. Nov. 4, 2015) (PR firm
27   was a functional equivalent because it provided the same services an in-house PR
28   department would); Medversant Techs., L.L.C. v. Morrisey Assocs., Inc., No.


                                                -5-
     Case 2:18-cr-00422-SMB Document 920-2 Filed 04/17/20 Page 7 of 15



 1   CV 09-05031 MMM (FFMx), 2011 WL 13124128, at *4-5 (C.D. Cal. July 20, 2011) (PR
 2   firm was a functional equivalent because it acted as the client’s “public relations
 3   department”).
 4          The District of Nevada appears to have adopted a broad approach: “the pivotal
 5   question is ‘whether the consultant performs duties similar to those performed by an
 6   employee and whether by virtue of that relationship, he or she possesses information
 7   about the company that would assist the company’s attorneys in rendering legal advice.’”
 8   See Sierra Dev. Co., 2016 WL 4107680, at *3 (quoting Fosbre v. Las Vegas Sands Corp.,
 9   Nos. 2:10-cv-00765-APG-GWF, 2:10-cv-01210-APG-GWF, 2016 WL 183476, at *5 (D.
10   Nev. Jan. 14, 2016)); see also United States ex. rel. Strom v. Scios, Inc., No. C05-3004
11   CRB (JSC), 2011 WL 4831193, at *4 (N.D. Cal. Oct. 12, 2011) (the “dispositive question
12   is the consultant’s relationship to the company and whether by virtue of that relationship
13   he possesses information about the company that would assist the company’s attorneys in
14   rendering legal advice”).
15          Other courts have identified limiting factors. Most notably, the court in Export-
16   Import Bank of the United States v. Asia Pulp & Paper Co., Ltd., 232 F.R.D. 103
17   (S.D.N.Y. 2005), explained:
18          To determine whether a consultant should be considered the functional
19          equivalent of an employee, courts look to whether the consultant had
            primary responsibility for a key corporate job, whether there was a
20          continuous and close working relationship between the consultant and the
21          company’s principals on matters critical to the company’s position in
            litigation, and whether the consultant is likely to possess information
22          possessed by no one else at the company.
23
     Id. at 113 (internal citations omitted).
24
            In Upjohn, the Supreme Court extended the attorney-client privilege to a low-level
25
     employee outside the “control group” at the highest levels of management. 449 U.S.
26
     at 394-95. Finding no reason to distinguish between corporate executives and lower-
27
     level corporate employees, the Upjohn Court emphasized that the employees (1) spoke on
28


                                                -6-
     Case 2:18-cr-00422-SMB Document 920-2 Filed 04/17/20 Page 8 of 15



 1   behalf of the company to counsel, (2) at the direction of superiors, and (3) possessed
 2   helpful information about the corporation. Id. at 394.
 3          Looking to Upjohn, the Bieter court saw no reason to distinguish between an
 4   employee and a third party consultant who (1) had daily interaction with corporate
 5   employees, (2) was involved in the principal mission of the business, (3) was authorized
 6   to represent the company, (4) possessed unique information about the company, and
 7   (5) acted at the direction of corporate superiors. 16 F.3d at 938, 940. “It is only natural
 8   that, just as middle-level – and indeed lower-level – employees would have the relevant
 9   information needed by corporate counsel if he is adequately to advise the client with
10   respect to actual or potential difficulties, so too would nonemployees who possess a
11   significant relationship to the client and the client’s involvement in the transaction that is
12   the subject of legal services.” Id. at 938 (internal quotation marks omitted).
13          The Ninth Circuit also looked to Upjohn in adopting Bieter’s reasoning and the
14   functional equivalence doctrine. Graf, 610 F.3d at 1158-59. “The Bieter court reasoned
15   that ‘too narrow a definition of ‘representative of the client’ will lead to attorneys not
16   being able to confer confidentially with nonemployees who, due to their relationship to
17   the client, possess the very sort of information that the privilege envisions flowing most
18   freely.’” Id. at 1158 (quoting Bieter, 16 F.3d at 937-38). Graf found no reason to
19   distinguish between a corporate employee and an independent contractor who (1) had
20   authority   to   represent   the   company,    (2) managed     corporate   employees,     and
21   (3) communicated with corporate counsel on behalf of the company. Id. at 1159.
22          These cases suggest that a third party is the functional equivalent of a corporate
23   employee when he or she (1) has authority to speak on behalf of the corporation to
24   counsel, (2) performs duties associated with the corporation’s ordinary course of
25   business, (3) works under the supervision of the corporation, and (4) possesses helpful
26   information about the corporation due to his or her relationship with it. These factors
27   strike an appropriate balance between the traditionally narrow attorney-client privilege
28   and the reality of today’s corporate workplace.          Compare Graf, 610 F.3d at 1156


                                                 -7-
     Case 2:18-cr-00422-SMB Document 920-2 Filed 04/17/20 Page 9 of 15



 1   (“Because it impedes full and free discovery of the truth, the attorney-client privilege is
 2   strictly construed.” (internal quotation marks omitted)) with Fosbre, 2016 WL 183476,
 3   at *4 (“corporations increasingly conduct their business not merely through regular
 4   employees but also through a variety of independent contractors retained for specific
 5   purposes” (internal quotation marks omitted)).
 6                 2.     Analysis.
 7           Looking to these factors, the Court concludes that Backpage has failed to establish
 8   the functional equivalence of the three PR firms.
 9           First, Backpage has not established that the firms had authority to speak on behalf
10   of the corporation to counsel. The evidence shows that the PR firms participated in
11   discussions with Backpage principals and counsel regarding appropriate public
12   communications strategy, but Backpage has presented no evidence that the firms were
13   empowered to represent Backpage or make decisions on its behalf in communications
14   with counsel. See Graf, 610 F.3d at 1159 (“[A]s fictitious entities, corporations can seek
15   and receive legal advice and communicate with counsel only through individuals
16   empowered to act on behalf of the corporation[.]” (emphasis added) (internal quotation
17   marks omitted)).
18           Second, Backpage has not shown that the PR firms performed duties associated
19   with the corporation’s ordinary course of business. Backpage’s evidence instead makes
20   clear that the firms were retained for a narrow set of litigation-related PR tasks. The
21   evidence does not demonstrate that Backpage hired these firms to act as its PR
22   department in the regular course of business.
23           Third, Backpage has not shown that the PR firms worked under the supervision of
24   the corporation. The declarations clearly state that outside counsel supervised each PR
25   firm.
26           Finally, Backpage has not shown that the PR firms possessed helpful information
27   about the corporation due to their relationship with it. The evidence shows that the firms
28


                                                -8-
     Case 2:18-cr-00422-SMB Document 920-2 Filed 04/17/20 Page 10 of 15



 1   provided consulting advice regarding PR strategy, but there is no indication that they
 2   provided information about Backpage.
 3             For these reasons, the Court finds that Culloton, Sitrick, and JMS were not the
 4   functional equivalents of Backpage employees.1
 5             C.       In re Grand Jury Subpoenas.
 6             Backpage alternatively relies on In re Grand Jury Subpoenas, 265 F. Supp. 2d 321
 7   (S.D.N.Y. 2003), for the proposition that communications with PR firms are subject to
 8   the attorney-client privilege. Court’s Livenote Tr. (Feb. 9, 2018). That case concerned
 9   the target of a grand jury investigation whose counsel retained a PR firm to assist in
10   crafting a strategy to influence publicity about a criminal investigation. 265 F. Supp. 2d
11   at 323.        The target’s counsel was concerned that negative publicity would pressure
12   prosecutors to seek a significant indictment. Id. The target produced evidence that the
13   PR firm’s assignment differed from standard PR work: “its target audience was not the
14   public at large. Rather, [the PR firm] was focused on affecting the media-conveyed
15   message that reached the prosecutors and regulators responsible for charging decisions in
16   the investigations concerning” the target. Id. at 323-24. The district court concluded:
17             the ability of lawyers to perform some of their most fundamental client
18             functions – such as (a) advising the client of the legal risks of speaking
               publicly and of the likely legal impact of possible alternative expressions,
19             (b) seeking to avoid or narrow charges brought against the client, and
20             (c) zealously seeking acquittal or vindication – would be undermined
               seriously if lawyers were not able to engage in frank discussions of facts
21             and strategies with the lawyers’ public relations consultants.
22
     Id. at 330. The court accordingly held that “(1) confidential communications (2) between
23   lawyers and public relations consultants (3) hired by the lawyers to assist them in dealing
24
25
               1
               This conclusion is buttressed by several additional considerations identified in
26   the cases cited above: (1) whether the third-party relationship existed before the
     litigation, (2) whether the third party has primary responsibility for a key corporate
27   function, (3) whether the third party manages corporate employees, (4) whether the third
     party performs duties already performed by the corporation, (5) whether the third party
28   works at the corporation’s office, and (6) whether the third party has daily interaction
     with corporate employees. Backpage has not satisfied any of these considerations.

                                                  -9-
     Case 2:18-cr-00422-SMB Document 920-2 Filed 04/17/20 Page 11 of 15



 1   with the media in cases such as this (4) that are made for the purpose of giving or
 2   receiving advice (5) directed at the handling of the client’s problems are protected by the
 3   attorney-client privilege.” Id. at 331 (emphasis added). Backpage cites no Ninth Circuit
 4   decision that has adopted this holding.
 5          The Court need not decide whether the holding in In re Grand Jury Subpoenas is
 6   good law because the Court concludes that the holding is narrow and Backpage has not
 7   shown it would apply here. The case marked only a narrow expansion of the attorney-
 8   client privilege, specifically emphasizing that it applied to PR firms “hired by the lawyers
 9   to assist them in dealing with the media in cases such as this.” Id. (emphasis added).
10   The precise challenge faced by the lawyers in that case was to prevent media pressure

11   from causing or expanding their client’s indictment. 265 F. Supp. 2d at 323. Backpage,

12   which has the burden of establishing the existence of the privilege, Graf, 610 F.3d

13   at 1156, has not shown that a similar situation existed in this case.

14          Backpage’s declarations speak only in general terms about its repeated criticism in

15   the media. McNally Decl. ¶ 2 (Backpage was “facing an increasing number of public and
     other criticisms and challenges from government officials and others”); Suskin Decl. ¶ 6
16
     (“Backpage faced an increasing number of public and other criticisms and challenges
17
     from public officials and others”). Of the news articles provided by Backpage, three
18
     were negative and one was positive. Bugaighis Decl. Exs. E (July 2011 article describing
19
     local government efforts to persuade Backpage to strengthen its policies to prevent illegal
20
     advertising), F (May 2012 article describing Backpage as “the foremost classified
21
     advertising website for adult services – even if the ages and circumstances of some of the
22
     people selling those services remain questionable”), G (June 2012 article arguing that
23
     criticism of Backpage is misplaced), H (January 2012 article describing pimp’s use of
24
     Backpage to prostitute a minor). And letters from state attorneys general requested that
25
     Backpage improve policies and mechanisms to combat sex trafficking. Bugaighis Decl.
26
     Exs. C (September 2010 request that Backpage take additional steps to prevent or screen
27
     illegal advertisements), D (August 2011 request for information – in lieu of a subpoena –
28
     to substantiate Backpage’s assertions regarding efforts to prevent illegal advertisements).


                                                 - 10 -
     Case 2:18-cr-00422-SMB Document 920-2 Filed 04/17/20 Page 12 of 15



 1          To be sure, Backpage faced public scrutiny and calls to improve its efforts to
 2   combat sex trafficking. But Backpage does not show that an indictment was imminent as
 3   in In re Grand Jury Subpoenas, or that the public scrutiny affected its legal position in
 4   any way. The evidence instead suggests that the public scrutiny affected Backpage’s
 5   business interests. See Bugaighis Decl. Exs. F (“Major brands such as H&M, IKEA and
 6   Barnes & Noble recently pulled ads from publications owned by Backpage.com parent
 7   company Village Voice Media.”), G (quoting calls for American Apparel, Best Buy,
 8   Disney, Dominos, H&M, IKEA, REI, and T-Mobile to stop advertising on Backpage), G
 9   (Goldman Sachs sold its stake in Backpage after receiving negative publicity for its
10   association with the website).
11          More importantly, the evidence does not substantiate Backpage’s assertion that the
12   public scrutiny affected its criminal liability.    Court’s Livenote Tr. (Feb. 9, 2018).
13   Backpage relies on the enactment of three state laws that would expose Backpage to
14   criminal liability. See Backpage Opp’n Mot. Compel at 5-6. But Backpage concedes
15   that enforcement of each law was enjoined on legal grounds as a likely violation of the
16   First Amendment and as preempted by the federal law granting it immunity. Id. (citing
17   Backpage.com, LLC v. Hoffman, No. 13-cv-03952 (DMC)(JAD), 2013 WL 4502097,
18   at *5-11 (D.N.J. Aug. 20, 2013) (granting preliminary injunction against enforcement of
19   New Jersey law that prohibited sale of advertisements for commercial sex abuse of
20   minors); Backpage.com, LLC v. Cooper, 939 F. Supp. 2d 805, 828, 840 (M.D.
21   Tenn. 2013) (granting preliminary injunction against enforcement of Tennessee law that
22   prohibited the sale of sex-related advertisements); Backpage.com, LLC v. McKenna, 881
23   F. Supp. 2d 1262, 1278, 1284 (W.D. Wash. 2012) (same with respect to a Washington
24   law)). Backpage also appears to rely on a July 2013 letter from state attorneys general to
25   U.S. congressmen requesting an amendment to a federal law that immunizes Backpage
26   from state criminal liability for the actions of its users. Bugaighis Decl. Ex. I. But this
27   evidence from July 2013 could not have motivated Backpage’s 2010, 2011, and 2012
28   communications with the PR firms. U.S. Mot. Compel Exs. I, J, K.


                                               - 11 -
     Case 2:18-cr-00422-SMB Document 920-2 Filed 04/17/20 Page 13 of 15



 1          In short, Backpage has presented insufficient evidence to show that it would fall
 2   within the narrow holding of In re Grand Jury Subpoenas – that it faced the same kind of
 3   imminent criminal prosecution as the target in that case. Thus, even if that case is good
 4   law, the Court cannot conclude that its narrow holding would apply here.
 5          Companies often face public scrutiny and potential criminal and civil liability.
 6   The Court cannot conclude that In re Grand Jury Subpoenas extends the attorney-client
 7   privilege to PR firms whenever serious public challenges arise. Courts, including the
 8   Ninth Circuit, construe the attorney-client privilege narrowly. Backpage has not shown
 9   that In re Grand Jury Subpoenas would extend it to the communications with the PR
10   firms in this case.
11   III.   SSP Blue.
12          Backpage withheld approximately 350 emails reflecting communications with SSP
13   Blue. U.S. Mot. Compel at 13. The government does not dispute that SSP Blue was
14   founded and is operated by Hemanshu Nigam, an attorney who formerly worked as a
15   federal prosecutor. U.S. Mot. Compel at 13. The government argues, however, that SSP
16   Blue “does not hold itself out as a law firm and states in its marketing materials that it
17   specializes in the provision of security, privacy, and crisis management services –
18   amorphous terms that often connote business (as opposed to legal) advice.” U.S. Reply
19   at 10; see also U.S. Mot. Compel at 13-14. The Court agreed at the February 9 hearing
20   that this evidence shifted the burden to Backpage to “come forward with some evidence
21   that he was functioning as a lawyer in the work that he did with respect to these 350
22   emails.” Court’s Livenote Tr. (Feb. 9, 2018).
23          Backpage has provided the Court with a declaration from Mr. Nigam which states
24   that he provided legal advice and services to Backpage. Nigam Decl. ¶¶ 9-11. The
25   government contests this assertion and offers evidence that at least part of Mr. Nigam’s
26   role was to facilitate introductions. U.S. Resp. Evid. Sub. at 11-12. In light of this mixed
27   role, the government asserts, Mr. Nigam must attest that each of the 350 emails reflects
28


                                                - 12 -
     Case 2:18-cr-00422-SMB Document 920-2 Filed 04/17/20 Page 14 of 15



 1   legal advice. U.S. Resp. Evid. Sub. at 11-12. The government asks the Court to conduct
 2   an in camera review of the emails. U.S. Resp. Evid. Sub. at 12.
 3          The Ninth Circuit has stated that a privilege log and supporting affidavits can be
 4   sufficient to establish the existence of the attorney-client privilege. In re Grand Jury
 5   Investigation, 974 F.2d 1068, 1071 (9th Cir. 1992). Backpage has satisfied this standard.
 6   Mr. Nigam clearly is an attorney, and his declaration establishes that he provided legal
 7   advice to Backpage. The government does not dispute that the privilege log characterizes
 8   the 350 emails as legal advice.       The Court will not require further production of
 9   communications with SSP Blue.
10   IV.    Duff & Phelps.
11          Backpage relied on the attorney-client privilege to withhold an email between its
12   outside counsel and Duff & Phelps. U.S. Mot. Compel at 8-9. The government contests
13   this assertion of privilege, arguing that Duff & Phelps is an investment bank that helped
14   Backpage secure corporate financing. U.S. Mot. Compel at 8-9. Backpage counters that
15   its outside counsel “required the assistance of a corporate financial advisor, Duff &
16   Phelps,” to advise Backpage concerning corporate restructuring and ensure “compliance
17   with statutory and regulatory requirements.” Backpage Opp’n Mot. Compel at 14-15
18   (internal quotation marks omitted).
19          Although disclosure of attorney-client communications to third parties generally
20   waives the privilege, In re Pac. Pictures Corp., 679 F.3d at 1126-27, an exception applies
21   to third parties “engaged to assist the attorney in providing legal advice,” United States v.
22   Richey, 632 F.3d 559, 566 (9th Cir. 2011). “If the advice sought is not legal advice, but,
23   for example, accounting advice from an accountant, then the privilege does not exist.”
24   Id. The Court therefore directed Backpage to substantiate its argument “with some
25   evidence that Duff & Phelps was acting in a way that was necessary to the rendering of
26   the legal advice” from an attorney. Court’s Livenote Tr. (Feb. 9, 2018).
27          Backpage has submitted the two privilege log entries and the two associated
28   documents for in camera review. It contends that the 14 days allowed by the Court made


                                                - 13 -
     Case 2:18-cr-00422-SMB Document 920-2 Filed 04/17/20 Page 15 of 15



 1   it impossible for Backpage to procure other evidence to support its assertion of privilege.
 2   Backpage Supp. Mem. at 2-3. But when the Court asked if Backpage would like more
 3   time to assemble its evidence, Backpage’s counsel responded: “I think we can do it” by
 4   the Court’s deadline. Court’s Livenote Tr. (Feb. 9, 2018).
 5         Having reviewed the document in camera, the Court cannot accept the privilege
 6   log’s characterization of the email and attachment as “information to facilitate legal
 7   advice from outside counsel . . . regarding regulatory issues.” U.S. Mot. Compel Ex. H.
 8   Duff & Phelps does not appear to be providing any information at all. Outside counsel
 9   simply forwards to Duff & Phelps and certain Backpage employees a list of questions and
10   answers that appear to include both legal and business advice. The email does not
11   indicate who prepared the questions and answers. Backpage has supplied no evidence
12   from which the Court can find that Duff & Phelps was anything other than a third party
13   whose receipt of an alleged attorney-client communication waived the privilege.
14         IT IS ORDERED: The government’s motion to compel is granted in part and
15   denied in part. Backpage shall produce the Culloton Strategies, Sitrick & Company,
16   JMS Public Relations, and Duff & Phelps documents to the government by
17   April 16, 2018.
18         Dated this 2nd day of April, 2018.
19
20
21
22
23
24         cc: All counsel by cd on 4/2/2018
25
26
27
28


                                                - 14 -
Case 2:18-cr-00422-SMB Document 920-3 Filed 04/17/20 Page 1 of 4




                EXHIBIT

                             E
Case 2:18-cr-00422-SMB Document 920-3 Filed 04/17/20 Page 2 of 4
Case 2:18-cr-00422-SMB Document 920-3 Filed 04/17/20 Page 3 of 4
Case 2:18-cr-00422-SMB Document 920-3 Filed 04/17/20 Page 4 of 4
Case 2:18-cr-00422-SMB Document 920-4 Filed 04/17/20 Page 1 of 47




                EXHIBIT

                           EE
      Case 2:18-cr-00422-SMB Document 920-4 Filed 04/17/20 Page 2 of 47




                IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                      COUNTY DEPARTMENT, LAW DIVISION

YVONNE AMBROSE, individually and as
 a
       Administrator for the Estate of Desiree                            20171_0:a4979
Robinson, Deceased,                                                       CALENDAR/ROOM R
                                                                          TIME 00
                        Plaintiffs,                                       P1 131-11,, r

       V.                                                       No.

BACKPAGE.COM, L.L.C.;
BACK PAGE, L.L.C.;
MEDALIST HOLDINGS, L.L.C.;
LEEWARD HOLDINGS, L.L.C.;
CAMARILLO HOLDINGS, L.L.C.;
DARTMOOR HOLDINGS, L.L.C.;                                      PLAINTIFFS DEMAND
IC HOLDINGS, L.L.C.;                                            TRIAL BY JURY
NEW TIMES MEDIA, L.L.C.,
UGC TECH GROUP C.V.;
and ANTONIO ROSALES

                        Defendants.
                                               JURY DEMAND

       The undersigned demands a jury trial.


                                                              Respectfully Submitted,
                                                              ROMANUCCI & BLANDIN, LLC


                                                        By:       1./.4ALS'
                                                                       Bhavani Raveendran
                                                                      Attorney for the Plaintiff
Bhavani Raveendran
ROMANUCCI & BLANDIN
321 N. Clark St.; Ste 900
Chicago, IL 60654
Tel: (312) 458-1000
Fax: (312) 458-1004
Email: nward@rblaw.net
Attorney No.: 35875




                                                   35
      Case 2:18-cr-00422-SMB Document 920-4 Filed 04/17/20 Page 3 of 47




               IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                     COUNTY DEPARTMENT, LAW DIVISION

YVONNE AMBROSE, individually and as
       Administrator for the Estate of Desiree
Robinson, Deceased,                                                                2017L004979
                                                                                   CALENDAR/ROOM R
                        Plaintiffs,                                                TIME 00:00 -
                                                                                   PI Other
       V.                                                              NO.

BACKPAGE.COM, L.L.C.;
BACK PAGE, L.L.C.;
MEDALIST HOLDINGS, L.L.C.;
LEEWARD HOLDINGS, L.L.C.;
CAMARILLO HOLDINGS, L.L.C.;
DARTMOOR HOLDINGS, L.L.C.;                                             PLAINTIFFS DEMAND
IC HOLDINGS, L.L.C.;                                                   TRIAL BY JURY
NEW TIMES MEDIA, L.L.C.,
UGC TECH GROUP C.V.;
and ANTONIO ROSALES

                        Defendants.
                            AFFIDAVIT REGARDING DAMAGES SOUGHT

       BHAVANI RAVEENDRAN, being first duly sworn under oath, states as follows:

       1.      That your affiant is one of the attorneys of record for the party in this matter.

       2.      That the total money damages sought in this civil action exceeds $50,000.

       FURTHER AFFIANT SAYETH NOT.


                                                              Bhavani Raveendran


Bhavani Raveendran
ROMANUCCI & BLANDIN
321 N. Clark St.; Ste 900
Chicago, IL 60654
Tel: (312) 458-1000
Fax: (312) 458-1004
Email: nward@rblaw.net
Attorney No.: 35875




                                                        36
      Case 2:18-cr-00422-SMB Document 920-4 Filed 04/17/20 Page 4 of 47




               IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                     COUNTY DEPARTMENT, LAW DIVISION

YVONNE AMBROSE, individually and as                )
Administrator for the Estate of Desiree Robinson,)
Deceased,                                          )
                                                   )
                      Plaintiffs,                  )                     1 7          CA   ve
                                                                               v
                                                                               " Pa


                                                   )                L 14DARSROOM R
      V.                                            )    No.        -r
                                                                     r._
                                                    )             Pt 0'fc e
BACKPAGE.COM, L.L.C.;                               )
BACK PAGE, L.L.C.;                                  )
MEDALIST HOLDINGS, L.L.C.;                          )
LEEWARD HOLDINGS, L.L.C.;                           )
CAMARILLO HOLDINGS, L.L.C.;                         )
DARTMOOR HOLDINGS, L.L.C.;                          )    PLAINTIFFS DEMAND
IC HOLDINGS, L.L.C.;                                )    TRIAL BY JURY
NEW TIMES MEDIA, L.L.C.,                            )
UGC TECH GROUP C.V.;                                )                                      Co
and ANTONIO ROSALES                                )                                       Cl
                                                    )
                                                    )
                      Defendants.                   )

                                   COMPLAINT AT LAW

       Now comes the Plaintiff YVONNE AMBROSE, individually and as Administrator for

the Estate of Desiree Robinson, deceased, by her attorneys, Romanucci & Blandin, LLC, and for

their Complaint against Defendants, BACKPAGE.COM, L.L.C.; BACK PAGE, L.L.C.;

MEDALIST HOLDINGS, L.L.C.; LEEWARD HOLDINGS, L.L.C.; CAMARILLO

HOLDINGS, L.L.C.; DARTMOOR HOLDINGS, L.L.C.; IC HOLDINGS, L.L.C.; NEW

TIMES MEDIA, L.L.C., UGC TECH GROUP C.V.; and ANTONIO ROSALES; state as

follows:

                                 NATURE OF THE ACTION

        1.     DESIREE ROBINSON was a minor girl who was sold for sex on the website




                                               1
       Case 2:18-cr-00422-SMB Document 920-4 Filed 04/17/20 Page 5 of 47




www.backpage.com. On December 24, 2016, using www.backpage.com, 32 year old Defendant

Anthony Rosales met and raped DESIREE ROBINSON, a 16 year old minor. Upon information

and belief, after the rape, Anthony Rosales punched ROBINSON in the face, strangled her as she

tried to call for help, and/or used a knife to slash ROBINSON's throat. In addition to claims

against Anthony Rosales, DESIREE ROBINSON's mother and next of kin, YVONNE

AMBROSE, is bringing this case against the Backpage.com defendants because the

Backpage.com defendants knowingly created and managed an online marketplace for sex

trafficking on www.backpage.com, and then helped sex traffickers create and develop their sex

ads so the Backpage.com defendants could profit from the ads. The Backpage.com defendants

not only told sex traffickers how to avoid detection by law enforcement, but they actively

sanitized sex ads to make it less obvious that the ads were for sex. The Backpage.com defendants

have generated tens of millions of dollars in profit from the illegal sex ads posted on

www.backpage.com.

                              PARTIES, JURISDICTION, AND VENUE

Plaintiff

        2.      At all relevant times, decedent DESIREE ROBINSON was a citizen of the United

States and a resident of the City of Chicago, County of Cook, State of Illinois.

        3.      At the time of her death on December 24, 2016, DESIREE ROBINSON was a

minor girl who was 16 years old.

        4.      At all relevant times, YVONNE AMBROSE was the biological mother of

ROBINSON and a citizen of the United States, residing in the City of Chicago, County of Cook,

State of Illinois.




                                                  2
      Case 2:18-cr-00422-SMB Document 920-4 Filed 04/17/20 Page 6 of 47




       5.     On May 16, 2017, the Circuit Court of Cook County appointed Plaintiff,

YVONNE AMBROSE, as the Administrator to Collect for the Estate of DESIREE ROBINSON.

(Court No.: 2017 P 2614).

       6.     Plaintiff YVONNE AMBROSE is the next of kin to DESIREE ROBINSON.

Defendants

       7.     Defendant Backpage.com L.L.C. is a Delaware limited liability company. During

the time that DESIREE ROBINSON was exploited and advertised for sex on

www.backpage.com, Backpage.com, L.L.C., owned, operated, designed and controlled the

website, including its content. Defendant Backpage.com L.L.C., also profited from the website

www.backpage.com, including the sex ads posted of DESIREE ROBINSON and of other

women and children, even though it knew those profits were derived from illegal conduct. At all

times material hereto, defendant Backpage.com, L.L.C., transacted business in Cook County,

Illinois, and purposefully availed itself of Cook County, Illinois, and the citizens of Cook

County, Illinois, including through the www.backpage.com website.

       8.     Defendant Back Page, L.L.C. is a Delaware limited liability company. During the

time that DESIREE ROBINSON was exploited and advertised for sex on www.backpage.com,

Back Page, L.L.C. owned, operated, designed and controlled the website, including its content.

Defendant Back Page L.L.C., also profited from the website www.backpage.com, including the

sex ads posted of DESIREE ROBINSON and of other women and children, even though it knew

those profits were derived from illegal conduct. At all times material hereto, defendant Back

Page, L.L.C., transacted business in Cook County, Illinois, and purposefully availed itself of

Cook County, Illinois, and the citizens of Cook County, Illinois, including through the

www.backpage.com website.



                                               3
      Case 2:18-cr-00422-SMB Document 920-4 Filed 04/17/20 Page 7 of 47




       9.     Defendant Medalist Holdings L.L.C., is a Delaware limited liability company.

During the time that DESIREE ROBINSON was exploited and advertised for sex on

www.backpage.com, Medalist Holdings, L.L.C., owned, operated, designed and controlled the

website, including its content. Defendant Medalist Holdings L.L.C. also profited from the

website www.backpage.com, including the sex ads posted of DESIREE ROBINSON and of

other women and children, even though it knew those profits were derived from illegal conduct.

At all times material hereto, defendant Medalist Holdings, L.L.C., transacted business in Cook

County, Illinois, and purposefully availed itself of Cook County, Illinois, and the citizens of

Cook County, Illinois, including through the www.backpage.com website.

       10.    Defendant Leeward Holdings, L.L.C., is a Delaware limited liability company.

During the time that DESIREE ROBINSON was exploited and advertised for sex on

www.backpage.com, Leeward Holdings, L.L.C., owned, operated, designed and controlled the

website, including its content. Defendant Leeward Holdings, L.L.C., also profited from the

website www.backpage.com, including the sex ads posted of DESIREE ROBINSON and of

other women and children, even though it knew those profits were derived from illegal conduct.

At all times material hereto, defendant Leeward Holdings, L.L.C., transacted business in Cook

County, Illinois, and purposefully availed itself of Cook County, Illinois, and the citizens of

Cook County, Illinois, including through the www.backpage.com website.

       11.    Defendant Camarillo Holdings, L.L.C., is a Delaware limited liability company.

During the time that DESIREE ROBINSON was exploited and advertised for sex on

www.backpage.com, Camarillo Holdings, L.L.C. owned, operated, designed and controlled the

website, including its content. Defendant Camarillo Holdings, L.L.C., also profited from the

website www.backpage.com, including the sex ads posted of DESIREE ROBINSON and of
      Case 2:18-cr-00422-SMB Document 920-4 Filed 04/17/20 Page 8 of 47




other women and children, even though it knew those profits were derived from illegal conduct.

At all times material hereto, defendant Camarillo Holdings, L.L.C. transacted business in Cook

County, Illinois, and purposefully availed itself of Cook County, Illinois, and the citizens of

Cook County, Illinois, including through the www.backpage.com website.

       12.    Defendant Dartmoor Holdings, L.L.C., is a Delaware limited liability company.

During the time that DESIREE ROBINSON was exploited and advertised for sex on

www.backpage.com, Dartmoor Holdings, L.L.C., owned, operated, designed and controlled the

website, including its content. Defendant Dartmoor Holdings, L.L.C., also profited from the

website www.backpage.com, including the sex ads posted of DESIREE ROBINSON and of

other women and children, even though it knew those profits were derived from illegal conduct.

At all times material hereto, defendant Dartmoor Holdings, L.L.C. transacted business in Cook

County, Illinois, and purposefully availed itself of Cook County, Illinois, and the citizens of

Cook County, Illinois, including through the www.backpage.com website.

       13.    Defendant IC Holdings, L.L.C., is a Delaware limited liability company. During

the time that DESIREE ROBINSON was exploited and advertised for sex on

www.backpage.com, IC Holdings, L.L.C., owned, operated, designed and controlled the website,

including its content. Defendant IC Holdings, L.L.C., also profited from the website

www.backpage.com, including the sex ads posted of DESIREE ROBINSON and of other

women and children, even though it knew those profits were derived from illegal conduct. At all

times material hereto, defendant IC Holdings, L.L.C. transacted business in Cook County,

Illinois, and purposefully availed itself of Cook County, Illinois, and the citizens of Cook

County, Illinois, including through the www.backpage.com website.




                                               5
       Case 2:18-cr-00422-SMB Document 920-4 Filed 04/17/20 Page 9 of 47




       14.    Defendant New Times Media, L.L.C., is a Delaware limited liability company.

During the time that DESIREE ROBINSON was exploited and advertised for sex on

www.backpage.com, New Times Media, L.L.C., owned, operated, designed and controlled the

website, including its content. Defendant New Times Media, L.L.C. also profited from the

website www.backpage.com, including the sex ads posted of DESIREE ROBINSON and of

other women and children, even though it knew those profits were derived from illegal conduct.

At all times material hereto, defendant New Times Media, L.L.C., transacted business in Cook

County, Illinois, and purposefully availed itself of Cook County, Illinois, and the citizens of

Cook County, Illinois, including through the www.backpage.com website.

       15.    Defendant UGC Tech Group C.V. is a Dutch company domiciled in Curacao.

During the time that DESIREE ROBINSON was exploited and advertised for sex on

www.backpage.com, UGC Tech Group C.V. owned, operated, designed and controlled the

website, including its content. UGC Tech Group C.V. also profited from the website

www.backpage.com, including the sex ads posted of DESIREE ROBINSON and of other

Women and children, even though it knew those profits were derived from illegal conduct. At all

times material hereto, defendant UGC Tech Group C.V. transacted business in Cook County,

Illinois, and purposefully availed itself of Cook County, Illinois, and the citizens of Cook

County, Illinois, including through the www.backpage.com website.

       16.    Defendants, Backpage.com L.L.C., Back Page, L.L.C., Medalist Holdings L.L.C.,

Leeward Holdings, L.L.C., Camarillo Holdings, L.L.C., Dartmoor Holdings, L.L.C., IC

Holdings, L.L.C., New Times Media, L.L.C., and UGC Tech Group C.V., are hereinafter

collectively referred to throughout this complaint as the "Backpage Defendants" or

"Backpage.com Defendants."



                                               6
      Case 2:18-cr-00422-SMB Document 920-4 Filed 04/17/20 Page 10 of 47




       17.     To the extent any of the Backpage.com defendants assert that they are not liable

for the claims of YVONNE AMBROSE, individually and as Administrator for the Estate of

DESIREE ROBINSON, deceased, because of their status as a corporation, limited liability

company, or other business entity, or because they were acting on behalf of a corporation,

limited liability company, or other business entity, any such protections must be disregarded

because the Backpage.com defendants have intentionally tried to use those protections to avoid

liability for their knowingly illegal conduct, including profiting from conduct that they knew was

illegal. The Backpage Defendants have taken significant profits from conduct that they know is

illegal, yet they would attempt to use those protections in order to avoid any liability or

accountability for their knowingly illegal conduct and for knowingly accepting illegal profits. It

is black letter law that individuals and entities, including corporate officers and owners, may be

held liable if they participate in wrongful conduct or have knowledge of wrongful conduct and

approve of the wrongful conduct. Plaintiff alleges that each of the Backpage.com defendants

knew all of the facts that are alleged in this complaint, including the fact they were accepting

significant profits from the illegal sex ads on www.backpage.com, such as the sex ads exploiting

DESIREE ROBINSON.

        18.    To the extent any of the Backpage.com defendants assert that they are not liable

for the claims of YVONNE AMBROSE, individually and as Administrator for the Estate of

DESIREE ROBINSON, deceased, because of their status as a corporation, limited liability

company, or other business entity, or because they were acting on behalf of a corporation,

limited liability company, or other business entity, any such protections must be disregarded

because the Backpage.com defendants are the alter ego of one another.




                                                  7
      Case 2:18-cr-00422-SMB Document 920-4 Filed 04/17/20 Page 11 of 47




       19.     To the extent any of the Backpage.com defendants assert that they are not liable

for the claims of YVONNE AMBROSE, individually and as Administrator for the Estate of

DESIREE ROBINSON, deceased, because of their status as a corporation, limited liability

company, or other business entity, or because they were acting on behalf of a corporation,

limited liability company, or other business entity, any such protections must be disregarded

because the Backpage.com defendants have been undertaking a joint venture.

       20.     To the extent any of the Backpage.com defendants assert that they are not liable

for the claims of 'YVONNE AMBROSE, individually and as Administrator for the Estate of

DESIREE ROBINSON, deceased, because of their status as a corporation, limited liability

company, or other business entity, or because they were acting on behalf of a corporation,

limited liability company, or other business entity, any such protections must be disregarded

because the Backpage.com defendants are partners in the acts alleged herein.

       21.     As more detailed in the Senate report that is attached as Exhibit A, the

Backpage.com Defendants tried to use a wide range of entities to deflect the fact that a few

individuals and entities owned and controlled www.backpage.com and took the profits from its •

illegal operations. There has been such unity of ownership and interest that the separateness of

the corporation has ceased to exist.

       22.     Upon information and belief, Defendant Anthony Rosales is a resident of Cook

County, Illinois. At all times relevant hereto, and while knowing Plaintiff DESIREE

ROBINSON was a minor child, defendant Anthony Rosales engaged in communications with

DESIREE ROBINSON for immoral, exploitative and illegal purposes, actively attempted to

solicit sex with DESIREE ROBINSON, solicited sex with DESIREE ROBINSON, and raped,




                                                 8
      Case 2:18-cr-00422-SMB Document 920-4 Filed 04/17/20 Page 12 of 47




abused, assaulted, and eventually killed DESIREE ROBINSON. All of these activities took place

in Cook County, Illinois.

       23.     DESIREE ROBINSON was raped, abused and killed in the City of Markham,

Cook County, Illinois.

       24.     As discussed more fully herein, many of the acts and omissions giving rise to this

action occurred in Cook County, Illinois; DESIREE ROBINSON resided in Cook County,

Illinois; 'YVONNE AMBROSE resides in Cook County, Illinois, and all of the defendants

conduct, or conducted, business in Cook County, Illinois, including at the time of the acts and

omissions giving rise to this lawsuit.

                         ALLEGATIONS COMMON TO ALL COUNTS

A. At all relevant times, Backpage was the Largest Source of Sex Trafficking in the United
   States, Making Millions of Dollars Yearly from the Commercial Sex Trade.

       25.     Under U.S. law, human trafficking includes, among other things, the unlawful

practice of selling, soliciting, or advertising the sexual services of minors or of adults who have

been coerced into participating in commercial sex.

       26.     The crime of human trafficking generates billions of dollars each year in illegal

proceeds, making it more profitable than any transnational crime except drug trafficking.

        27.    The United State Congress designated the National Center for Missing &

Exploited Children (NCMEC) to be the "official national resource center and information

clearinghouse for missing and exploited children." 42 U.S.C. § 5773(b)(1)(B). Among its 22

statutorily authorized duties, NCMEC assists law enforcement in identifying and locating victims

of sex trafficking and operates a "cyber tipline," which collects reports of Internet-related child

sexual exploitation, including suspected child sex trafficking. Id. §§ 5773(b)(1)(P)(3), (b)(1)(V).




                                                 9
      Case 2:18-cr-00422-SMB Document 920-4 Filed 04/17/20 Page 13 of 47




       28.     In 2015, the NCMEC reported that between 100,000 and 300,000 youth are "at

risk" for commercial sexual exploitation annually in the United States. See

http://www.missingkids.org/en US/publications/missingchildrenstatecare.pdf.

       29.     In 2014, the United State Department of Justice has reported that more than half

of sex-trafficking victims are 17 years old or younger.

       30.     The NCMEC also reported an 846% increase in reports of suspected child sex

trafficking from 2010 to 2015 — a spike the organization found to be "directly correlated to the

increased use of the Internet to sell children for sex."

        31.    According to the latest report from NCMEC, 73% of the suspected child

trafficking reports it receives from the public involve Backpage.

        32.    According to the Massachusetts Attorney General, "Wile vast majority of

prosecutions for sex trafficking now involve online advertising, and most of those

advertisements appear on Backpage."

        33.    Backpage.com is a classified advertising website that was launched in 2004.

        34.     At all times relevant, www.backpage.com has been the largest source of online

human sex trafficking in the United States, generating millions of dollars in profit yearly.

        35.     Upon information and belief, in 2014, the Backpage.com defendants generated

$135 million in revenue, the vast majority of which was generated from illegal ads for sex on

www.backpage.com.

        36.     Backpage.com is the market leader in commercial sex advertising and has been

linked to thousands of reported cases of sex trafficking, including the trafficking of children.

B. At all relevant times, Backpage knew It Facilitated Prostitution and Child Sex
   Trafficking.




                                                  10
      Case 2:18-cr-00422-SMB Document 920-4 Filed 04/17/20 Page 14 of 47




        37.     The Backpage.com Defendants intentionally created an online marketplace for

sex trafficking and through their efforts www.backpage.com became the largest source of online

human sex trafficking in the United States.

        38.     The Backpage.com Defendants knowingly developed a reputation for

www.backpage.com as a website where sex traffickers and prostitutes advertise commercial sex

to customers. The Backpage.com defendants, through the development, marketing, and operation

of the "escort" section of www.backpage.com, intentionally created a context where each

individual post on its escort website can be readily ascertained as an advertisement for

prostitution. This is often referred to as "normalizing," wherein sex traffickers who post sex ads

on www.backpage.com review other sex ads on the website and then try to emulate with their

own ads what is "normal."

        39.     The Backpage.com defendants have profited tens of millions of dollars from the

sex ads posted on the www.backpage.com website. The Backpage.com defendants made these

profits, and kept these profits, despite knowing that the profits were generated as a result of

illegal sex trafficking.

        40.     The Backpage.com defendants conspired with sex traffickers and prostitutes to

advertise women and children for sale on the www.backpage.com website.

        41.     For example, the Backpage.com defendants knew that sex traffickers and

prostitutes were paying the Backpage.com Defendants a fee to post sex ads on

www.backpage.com, including in the "escort" section.

        42.     The Backpage.com defendants knew that the vast majority of their annual revenue

and profits were generated by ads for illegal sex, including ads of women and children who were

being trafficked for sex.



                                                11
      Case 2:18-cr-00422-SMB Document 920-4 Filed 04/17/20 Page 15 of 47




           43.   Thousands of prostitution advertisements and advertisements for sex with minors

appeared on www.backpage.com every day, including dozens, if not hundreds, that were targeted

at Illinois citizens, including Cook County citizens.

           44.   The entire business model of the Backpage.com defendants is built on generating

revenue and profit from sex trafficking, even though the defendants try to conceal their unlawful

activity by asserting that the website is "like Craigslist." In reality, the Backpage.com defendants

knew that advertisements for anything other than prostitution were simply serve as a cover to

conceal their illegal operations that generate the vast majority of the website's revenue and

profits.

           45.   The vast majority of the Backpage.com Defendants' revenue and profit comes

primarily from sex trafficking advertisements.

           46.   The Backpage.com Defendants used a category on www.backpage.com called

"Escorts" knowing full well that all advertisements therein were for sex.

           47.   The Backpage.com Defendants knew that in the world of illicit human sex

trafficking, the word "escort" stands for and in place of "prostitute" and means virtually the same

thing. Escort customers are known as "johns" or "tricks." The predators that exploit and control

the prostitutes for financial gain are "pimps."

           48.   The Backpage.com defendants knew all of this and intentionally developed their

website to require information that promoted this illegal trade to occur through their website,

including the illegal trafficking of women and underage children.

C. Backpage Assisted in the Development of Sex Ads by Knowingly, Systematically and
   Intentionally Editing "Adult" Ads in an Effort to "Sanitize" Them.

           49.   After creating the marketplace, the Backpage.com defendants intentionally helped

sex traffickers create and develop the content of their ads on www.backpage.com, including


                                                  12
      Case 2:18-cr-00422-SMB Document 920-4 Filed 04/17/20 Page 16 of 47




requiring information that promoted sex trafficking and the sex trade of women and children, so

that the Backpage.com defendants could profit from each ad.

       50.      When media outlets and law enforcement began to scrutinize the illegal activity

occurring on www.backpage.com, the Backpage.com defendants took steps to help sex

traffickers create ads that would avoid detection by law enforcement so that the Backpage.com

defendants could continue to profit from those ads.

   I. Backpage Coaches Users via its Posting Rules and Content Requirements.

       51.      The Backpage.com Defendants also developed "posting rules" and "content

requirements" that sex traffickers and prostitutes were required to follow in order to post sex ads

in the "escort" section of the website. The Backpage defendants asserted in public, including to

law enforcement, that the "posting rules" and "content requirements" were intended to prevent

sex trafficking ads from appearing on www.backpage.com, including in the "Escort" section.

       52.      However, the Backpage.com Defendants knew that the vast majority of the ads in

the "Escort" section were sex trafficking ads and that the ads violated the "posting rules" and

"content requirements." Nearly every ad in the "escort" section, for example, included one or

more photographs of a so called "escort" in skimpy lingerie and sexually suggestive poses, such

as spreading their legs at the camera or bending over and putting their thong clad rear ends on

display, followed by a price, such as $150 per hour, a name, and a phone number.

       53.      The Backpage.com defendants knew that the "posting rules" and "content

requirements" served no purpose but to provide them with a way to publicly claim that they were

not promoting and profiting from prostitution and sex trafficking of women and children.

       54.      Backpage.com coached its customers on how to post "clean" ads for illegal

transactions.



                                                13
      Case 2:18-cr-00422-SMB Document 920-4 Filed 04/17/20 Page 17 of 47




       55.     When a user attempted to post an ad with a forbidden word, the user would

receive an error message identifying the problematic word choice to "help" the user, as

Defendant Ferrer put it.

       56.     For example, in 2012, a user advertising sex with a "teen" would get the error

message: "Sorry, 'teen' is a banned term."

       57.     Through simply redrafting the ad, the user would be permitted to post a sanitized

version featuring the same escort.

       58.     Backpage.com employed a similarly helpful error message in its "age

verification" process for adult ads.

       59.     In October 2011, Defendant Ferrer directed a Backpage technology consultant to

create an error message when a user supplied an age under 18. Ferrer stated that, "An error could

pop up on the page: `Oops! Sorry, the ad poster must be over 18 years of age.' With a quick

adjustment to the poster's putative age, the ad would post.

        60.    Backpage has "more stringent rules to post an ad to sell a pet, a motorcycle, or a

boat [as compared to a commercial sex ad]. For these ads, you are required to provide a verified

phone number." Testimony of Yiota G. Souras, Senior Vice President & General Counsel,

National Center for Missing and Exploited Children (NCMEC), before Permanent Subcommittee

on Investigations (Nov. 19, 2015).

        61.    In another internal email in October 2010, Mr. Ferrer expressed concerns that sex

traffickers would be unhappy if the company actually banned their sex trafficking ads that

violated the "posting rules" and "content requirements." Mr. Ferrer concluded that banning the

sex trafficking ads would be "too harsh." Instead, Mr. Ferrer directed the employees of the

Backpage.com defendants that it was "[Netter to edit by removing bad text or removing bad



                                                14
      Case 2:18-cr-00422-SMB Document 920-4 Filed 04/17/20 Page 18 of 47




language" so that sex traffickers could "adjust."

   2. Backpage Sanitizes Sex Ads via Manual and Automated Editing.

       62.     The Backpage.com defendants also began "moderating" sex ads, which is the

term they used for reviewing and editing sex ads on www.backpage.com.

       63.     As early as 2006, Backpage executives began instructing staff responsible for

screening ads (known as "moderators") to edit the text of adult ads to conceal the true nature of

the underlying transaction.

       64.     Just like their "posting rules" and "content requirements," the Backpage.com

defendants claimed publicly that their "moderation" practices were intended to prevent sex

trafficking on www.backpage.com.

       65.     However, the Backpage.com defendants knew that their "moderators" were

actually reviewing sex ads on www.backpage.com and then sanitizing the ads by making it less

obvious that the ads were for sex.

        66.    The "moderators" sanitized the sex ads by manually removing or editing language

that directly or indirectly indicated that the ad was for sex.

        67.     The "moderators" also removed images that indicated the ad was for sex.

        68.     After sexually suggestive text and images were removed, the "moderators" would

post the remainder of the ad.

        69.     Through this "moderation" practice, the Backpage.com defendants were able to

reap tens of millions of dollars in profits from advertisements that they knew were generated

from illegal sex ads and sex trafficking.

        70.     In an October 2016 deposition, a former "moderator" admitted his job as a

moderator for the Backpage.com defendants was "to basically sanitize ads for prostitution." The



                                                    15
      Case 2:18-cr-00422-SMB Document 920-4 Filed 04/17/20 Page 19 of 47




moderator admitted he sanitized ads by removing terms or images that suggested the ads were

for sex for money. He would then post the sanitized ad, even though he knew the ad was a

person who was trying to sell sex for money.

       71.     In addition to manual editing by "moderators," the Backpage.com defendants also

engaged in automatic "moderation" of sex ads on www.backpage.com.

       72.     By October 2010, Backpage executives formalized a process of both manual and

automated deletion of incriminating words and phrases, primarily through a feature called the

"Strip Term From Ad Filter."

       73.     At the direction of Backpage executive, Carl Ferrer, the company programmed

this electronic filter to "strip"—that is, delete—hundreds of words indicative of sex trafficking

(including child sex trafficking) or prostitution from ads before their publication.

       74.     When a user posted an ad with certain words that directly or indirectly indicated

the ad was for sex, the website would remove the offending language and then post the

remainder of the ad.

       75.     While the Strip Term From Ad filter changed nothing about the true nature of the

advertised transaction or the real age of the person being sold for sex, thanks to the filter,

Backpage's adult ads looked "cleaner than ever," as stated by Backpage.com Operations

Manager Andrew Padilla in December 2010.

       76.     Alternatively, the website would flag the ad and the ad would then appear on the

www.backpage.com website until it was reviewed by a "moderator."

        77.    Manual editing entailed the deletion of language similar to the words and phrases

that the Strip Term From Ad filter automatically deleted—including terms indicative of

criminality.



                                                 16
      Case 2:18-cr-00422-SMB Document 920-4 Filed 04/17/20 Page 20 of 47




        78.     The manual and automatic "moderation" of sex ads on www.backpage.com

included words and phrases that indicated the subject of the sex ad was a child. For example,

words such as "lolita," "teenage," "rape," "young," "amber alert," "little girl," "fresh,"

"innocent," and "school girl" were all manually or automatically removed from ads.

        79.     After the ad was sanitized, the Backpage.com defendants would then post the ad

with the same girl on www.backpage.com minus the offending and incriminating language such

as "little girl" or "Lolita".

        80.     By Backpage's own internal estimate, by late-2010, the company was editing "70

to 80% of ads" in the adult section either manually or automatically.

        81.     The Backpage.com defendants charged a fee for each sex ad.

        82.     By "moderating" ads instead of blocking them, the Backpage.com Defendants

were able to continue to profit from illegal sex ads and sex trafficking.

        83.     The "moderation" practices were used to sanitize ads for sex trafficking by

removing or editing language that directly or indirectly indicated that the ad was for sex, instead

of blocking said ads.

        84.     The Backpage.com Defendants' "posting rules", "content requirements" and

"moderation" practices were designed to help sex traffickers create and develop ads for sex that

would evade law enforcement.

        85.      In 2012, Carl Ferrer, in his capacity as Backpage executive, wrote to the Chief

Operating Officer of www.backpage.com that sex traffickers needed to be informed what

specific term(s) would prevent their ads from being posted on www.backpage.com.

D. Backpage has Deliberately Refused to Implement a Meaningful or Reasonable System
   to Prevent Sex Trafficking.




                                                 17
      Case 2:18-cr-00422-SMB Document 920-4 Filed 04/17/20 Page 21 of 47




       86.     The Backpage.com Defendants have long known that thousands of children were

being advertised for sex on www.backpage.com, but they have refused to implement any

meaningful or reasonable system to prevent children from being trafficked for sex on their

website.

       87.     For example, one of the original parent companies of www.backpage.com,

Village Voice, required photo identification proving an individual was at least 18 years old

before their ad could be published in the "adult" section of its newspapers. The company

imposed this requirement to help prevent sex trafficking of minors.

       88.     However, the Backpage.com Defendants refused to impose this same requirement

before a sex ad was posted on www.backpage.com.

       89.     The Backpage.com Defendants also refused to require photo identification

because they knew that doing so would substantially reduce their profits.

       90.     Rather than take any reasonable steps to prevent children from being advertised

for sex on their website, the Backpage.com Defendants intentionally underreported the number

of child sex ads on their website.

       91.     For example,      in   an internal email,    the Chief Operating Officer of

www.backpage.com expressed concern with the number of ads that were being reported to the

National Center for Missing and Exploited Children (NCMEC). He suggested the website

"shouldn't be [reporting] more than 16 a day" unless the Backpage.com Defendants wanted to

risk more than 500 reports a month to NCMEC.

       92.     The Backpage.com Defendants have long known that sex trafficking is rampant

on www.backpage.com. Rather than do anything to prevent sex trafficking, the Backpage.com

Defendants have gone out of their way to assist sex traffickers in posting sex ads on their website



                                                18
      Case 2:18-cr-00422-SMB Document 920-4 Filed 04/17/20 Page 22 of 47




so that they can generate more profits. The Backpage.com defendants have not imposed this

same requirement before a sex ad was posted on www.backpage.com.

       93.      For example, the Backpage.com defendants accepted payment for advertisements

of more than one woman or child from the same source.

       94.      The Backpage.com defendants also allowed one credit card to be used finance sex

ads for several different woman or children at the same time, and went so far as to instruct sex

traffickers how to pay anonymously in order to avoid law enforcement detection and criminal

prosecution.

       95.      Despite knowing that sex traffickers were posting sex ads for many different

women and children, the Backpage.com defendants made no effort to prevent those sex

traffickers from continuing to post their sex ads.

E. The United States Senate Investigates Backpage.

       96.      The Backpage.com Defendants helped sex traffickers and prostitutes post ads,

evade enforcement, exploit women and children, and reap profits in violation of numerous

federal and state laws, including:

             a. (720 ILCS 5/11-6) (Indecent solicitation of a child).

             b. (720 ILCS 5/11-6.6) (Solicitation to meet a child).

             c. (720 ILCS 5/11-9) (Public Indecency).

             d. (720 ILCS 5/11-9.1) (Sexual exploitation of a child).

             e. (720 ILCS 5/11-15.1) (Soliciting for a juvenile prostitute).

             f. (720 ILCS 5/11- 17.1) (Keeping a place of juvenile prostitution).

             g. (720 ILCS 5/11-18.1) (Patronizing a juvenile prostitute).

             h. (720 ILCS 5/11-19.1) (Juvenile pimping).



                                                 19
      Case 2:18-cr-00422-SMB Document 920-4 Filed 04/17/20 Page 23 of 47




              i. (720 ILCS 5/11-19.2) (Exploitation of a child).

              J. (720 ELCS 5/11-20.1) (Child pornography).

              k. (720 ILCS 5/11-21) (Harmful material).

              1.   (720 ILCS 5/12-14.1) (Predatory criminal sexual assault of a child).

              m. (720 ILCS 5/12-33) (Ritualized abuse of a child).

              n. (720 ILCS 5/12-5(b)(10) (Child luring).

              o. (720 ILCS 5/11-6.5) (Indecent solicitation of an adult).

              p. (720 ILCS 5/11-25) (Grooming).

              q. Trafficking Victims Protection Act (TVPA), 22 USC § 7102.

       97.         In April 2015, the United States Senate Committee on Homeland Security and

Governmental Affairs' Permanent Subcommittee on Investigations began its bipartisan

investigation into human trafficking on the intemet (hereinafter, "the U.S. Senate's online sex

trafficking investigation").

        98.        Among other things, the U.S. Senate investigated Backpage's role in the

facilitation of sex trafficking, including the sex trafficking of children.

        99.        After Backpage refused to honor the United States' Subpoenas to produce

discovery and appear at a Senate hearing, the United States Senate voted 96-0 to start

proceedings to hold Backpage in contempt of Senate.

        100.       In January 2017, the U.S. Senate released a 53-page report titled

"Backpage.com's Knowing Facilitation of Online Sex Trafficking" (hereinafter, "the U.S.

Senate's Backpage.com Report").




                                                   20
      Case 2:18-cr-00422-SMB Document 920-4 Filed 04/17/20 Page 24 of 47




       101.    In its Report, the U.S. Senate concluded that Backpage executive Carl Ferrer,

senior leadership and key employees deliberately crafted loopholes that enabled the trafficking of

men, women, and children online.

       102.    The Report additionally concluded that (1) Backpage knows that it facilitates

prostitution and child sex trafficking, and (2) Backpage has knowingly concealed evidence of

criminality by systematically editing its "adult" ads.

       103.    Backpage moderators told the U.S. Senate during their investigation that everyone

at the company knew the adult-section ads were for prostitution and that their job was to "put[]

lipstick on a pig" by sanitizing them.

F. Desiree Robinson is Exploited on Backpage.com, Resulting in her Rape and Murder.

        104.   On or about November 29, 2016, DESIREE ROBINSON disappeared from her

family home.

        105.   Ads selling DESIREE ROBINSON for sex appeared on www.backpage.com in

December 2016 and may have been posted even earlier.

        106.   DESIREE ROBINSON was a minor girl who was 16 years old when she was

repeatedly advertised for sex in the "escort" section of www.backpage.com with her picture

displayed.

        107.   At least one of these advertisements for sex with minor DESIREE ROBINSON

was under the pseudonym "Chinadoll" with her picture displayed.

        108.   DESIREE ROBINSON was advertised for sex on www.backpage.com by two

unknown adult individuals, who were sex trafficking DESIREE ROBINSON.




                                                 21
      Case 2:18-cr-00422-SMB Document 920-4 Filed 04/17/20 Page 25 of 47




        109.      Each of the sex ads for DESIREE depicted DESIREE in a sexually explicit

manner and indicated that she could be purchased for sex, sex acts, prostitution, and other illegal

purposes,

        110.      The two unknown individuals who were sex trafficking DESIREE ROBINSON,

paid the Backpage.com defendants a fee in order to advertise on www.backpage.com.

        111.      Upon information and belief, the Backpage.com defendants trained potential sex

traffickers, including those trafficking DESIREE ROBINSON, to create sanitized ads that were

less incriminating of sex trafficking on www.backpage.com.

        112.      Upon information and belief, the Backpage.com defendants through their

moderating or editing practices, combined with their terms of use, was responsible in part for the

creation and development of the content of the advertisements featuring DESIREE ROBINSON

for sex trafficking.

        113.      At no point did the Backpage.com defendants take any steps to prevent DESIREE

ROBINSON from being advertised for sex on www.backpage.com.

        114.      Upon information and belief, despite knowing that the unknown individuals

posting ads were sex traffickers who were selling women and children for sex on

www.backpage.com, the Backpage.com defendants made no effort to prevent the two unknown

individuals, from continuing to sell women and children for sex on the website, including

Desiree Robinson.

        115.      Upon information and belief, despite knowing that DESIREE ROBINSON was a

minor or was likely a minor, the Backpage.com defendants made no effort to prevent ads

exploiting her.




                                                 22
      Case 2:18-cr-00422-SMB Document 920-4 Filed 04/17/20 Page 26 of 47




       116.    As a result of being advertised for sex on www.backpage.com, upon information

and belief, DESIREE ROBINSON was sexually abused and exploited by men, including

ANTHONY ROSALES, who purchased her for sex by paying money to the two unknown

individuals and or other pimps.

       117.    On or about December 23, 2016, ads exploiting DESIREE ROBINSON as an

"escort" were seen by ANTHONY ROSALES.

       118.    On or about December 23, 2016, Anthony Rosales contacted the listed number on

the ad for the male unknown individual to arrange a meeting with DESIREE ROBINSON.

       119.    On or about the night of December 23, 2016, the two unknown individuals forced

DESIREE ROBINSON into a vehicle and drove her to meet Anthony Rosales.

       120.    The two unknown individuals then brought her into the residence owned by the

parents of Anthony Rosales, DONATO ROSALES and FILIBERTO ROSALES, where

DONATO ROSALES was having a party the garage on the property.

       121.    The parents of Defendant ANTHONY ROSALES knew Defendant ANTHONY

ROSALES was inviting guests and provided permission for DESIREE ROBINSON to attend

said party.

        122.   At said party, DESIREE ROBINSON was sold to Anthony Rosales by the two

unknown individuals.

        123.   The two unknown individuals received money in exchange for DESIREE

ROBINSON.

        124.   The two unknown individuals watched DESIREE ROBINSON be taken from the

house into the truck of ANTHONY ROSALES, parked on the street near the party or in the

driveway.



                                              23
      Case 2:18-cr-00422-SMB Document 920-4 Filed 04/17/20 Page 27 of 47




       125.       In the early morning of December 24, 2016, using www.backpages.com, the 32

year old Defendant Rosales raped DESIREE ROBINSON, a 16 year old minor.

       126.       Defendant Rosales then sent DESIREE ROBINSON back to the two unknown

individuals when his purchased time with DESIREE ROBINSON had expired.

       127.       The two unknown individuals left the residence with DESIREE ROBINSON.

       128.       Later in the morning of December 24, 2016, after the two unknown individuals

and DESIREE ROBINSON left, the male unknown individual was contacted again by Defendant

Rosales who expressed that he would like to purchase DESIREE ROBINSON for a second time.

       129.       The two unknown individuals picked Defendant ANTHONY ROSALES from

another location and brought him and DESIREE ROBINSON once again, back to the residence

where the party had occurred.

       130.       The two unknown individuals drove their vehicle back to the residence and

DESIREE ROBINSON and Defendant ANTHONY ROSALES went inside the garage.

       131.       The two unknown individuals fell asleep in their vehicle.

       132.       On December 24, 2016, using www.backpages.com, Anthony Rosales tried to

forcibly rape DESIREE ROBINSON, a 16 year old minor, in the garage on the property owned

by his parents.

       133.       Upon being refused by DESIREE ROBINSON, Anthony Rosales beat DESIREE

ROBINSON in and about the face, strangled her as she tried to call for help, and/or used a knife

to slash ROBINSON's throat in the garage.

       134.       After physically assaulting and murdering DESIREE ROBINSON, Defendant

ANTHONY ROSALES stripped her body naked and left her dead on the garage floor.




                                                  24
      Case 2:18-cr-00422-SMB Document 920-4 Filed 04/17/20 Page 28 of 47




       135.     Defendant ANTHONY ROSALES then left the garage informed the two

unknown individuals that DESIREE ROBINSON would be out shortly and left the residence.

       136.     The two unknown individuals knocked on the door of the house owned by the

parents of ANTHONY ROSALES, and one of the residents unlocked the locked garage.

       137.     DESIREE ROBINSON' s body was found inside.

       138.     As a direct and proximate result of the foregoing acts, DESIREE ROBINSON

was exploited, raped and otherwise sexually abused and brutally murdered.

       139.     In late December 2016 or early January 2017, the Cook County State's Attorney's

Office charged Defendant Rosales with first-degree murder and aggravated sexual abuse; the

criminal case is pending in Cook County, Illinois.

                        COUNT 1: NEGLIGENCE-WRONGFUL DEATH
        (Plaintiff Yvonne Ambrose, as Administrator for the Estate of Desiree Robinson, v.
                                     Backpage Defendants)

       140.     Plaintiff YVONNE AMBROSE, individually and as Administrator for the Estate

of Desiree Robinson, deceased, incorporates paragraphs 1 to 142 of this Complaint as if fully set

forth herein.

       141.     The Backpage.com defendants had a duty of care to operate www.backpage.com

in a manner that did not endanger minor children, including DESIREE ROBINSON.

       142.     The Backpage.com defendants had a duty of care to take reasonable steps to

protect the foreseeable victims of the danger created by their acts and omissions, including the

danger created by their online marketplace for sex trafficking and their actions in perpetuating

that marketplace by helping sex traffickers post their sex ads.

        143.    The Backpage Defendants knew of should have known that a substantial and

foreseeable risk of bodily harm and even death for sex trafficking victims who are advertised as



                                                 25
      Case 2:18-cr-00422-SMB Document 920-4 Filed 04/17/20 Page 29 of 47




"escorts" on its website. Multiple murders of Backpage "escorts" have been committed by

killers who found their victims on Backpage. These murders have been widely reported by

various news and media outlets.

       144.     The Backpage.com defendants breached the foregoing duties because they knew,

or should have known, that adults working as sex traffickers were using their website to post

advertisements of minor children for sex, including such advertisements of DESIREE

ROBINSON, but they took no steps to protect those children, including DESIREE ROBINSON.

       145.     Moreover, the Backpage.com defendants breached their duty through the

following acts and/or omissions:


           a. Actively facilitated prostitution and sex trafficking;

           b. Assisted in the development of sex ads by knowingly, systematically and
              intentionally editing "Adult" ads in an effort to "sanitize" or "clean up" them;

           c. Coached users how to "sanitize" or "clean up" ads via its posting rules and
              content requirements;

           d. Coached its users on how to post "clean ads" for illegal transactions;

           e. Sanitized sex ads via manual and automated editing;

           f. Refused to implement a meaningful or reasonable system to prevent sex
              trafficking in its website in order to maintain generating millions of dollars in
              profits;

           g. Automatically deleted incriminating words from sex ads prior to publication;

           h. Altered the evidentiary value of the original ads;

           i. Used moderators to manually delete incriminating evidence in ads that automatic
              filters missed;

           j.   Intentionally underreported instances of child exploitation;

           k. Deliberately crafted loopholes that enabled the trafficking of men, women, and
              children online; and/or


                                                 26
      Case 2:18-cr-00422-SMB Document 920-4 Filed 04/17/20 Page 30 of 47




           1. Was otherwise negligent.

       146.    As a direct and proximate result of the aforesaid acts and/or omissions by

Backpage Defendants, Decedent, DESIREE ROBINSON, was caused to suffer damages,

including pain, suffering, and death.

       147.    The injuries sustained by Decedent, DESIREE ROBINSON, caused Or

contributed to her death.

       148.    Plaintiff YVONNE AMBROSE, as Administrator for the Estate of Desiree

Robinson, deceased, brings this cause of action pursuant to the provisions of 740 ILCS 180/1, et

seq., commonly known as the Illinois Wrongful Death Act.

       149.    At the time of her death, Decedent, DESIREE ROBINSON, was survived by her

mother, YVONNE AMBROSE, father, and siblings.

        150.   Decedent's parents were dependent upon the Decedent's services, support,

society, companionship, love and affection, during and for the remainder of her life, of which

they were deprived as a direct and proximate result of DESIREE ROBINSON' s death on

December 24, 2016.

        151.   As a further direct and proximate result of the premature death of Decedent,

DESIREE ROBINSON, on December 24, 2016 the above named heirs/next-of-kin suffered a

loss of service, support, society, companionship, love, and affection for which they were

dependent upon DESIREE ROBINSON during and for the remainder of her expected life.

        WHEREFORE, YVONNE AMBROSE, individually and as Administrator for the Estate

of Desiree Robinson, deceased, respectfully requests that this Court enter judgment against

Defendants, BACKPAGE.COM, L.L.C.; BACK PAGE, L.L.C.; MEDALIST HOLDINGS,

L.L.C.; LEEWARD HOLDINGS, L.L.C.; CAMARILLO HOLDINGS, L.L.C.; DARTMOOR



                                               21
      Case 2:18-cr-00422-SMB Document 920-4 Filed 04/17/20 Page 31 of 47




HOLDINGS, L.L.C.; IC HOLDINGS, L.L.C.; NEW TIMES MEDIA, L.L.C., and UGC TECH

GROUP C.V., for an amount in excess of FIFTY THOUSAND DOLLARS ($50,000.00), plus

costs with interest in bringing this action, and for such other relief this Court deems fair and just.

                       COUNT 2: NEGLIGENCE-SURVIVAL ACTION
    (Plaintiff Yvonne Ambrose, as Administrator for the Estate of Desiree Robinson, v.
                                 Backpage Defendants)

        152.    Plaintiff YVONNE AMBROSE, individually and as Administrator for the Estate

of Desiree Robinson, deceased, incorporates paragraphs 1 through 142 of this Complaint as if

fully set forth herein.

        153.    The Backpage.com defendants had a duty of care to operate www.backpage.com

in a manner that did not endanger minor children, including DESIREE ROBINSON.

        154.    The Backpage.com defendants had a duty of care to take reasonable steps to

protect the foreseeable victims of the danger created by their acts and omissions, including the

danger created by their online marketplace for sex trafficking and their actions in perpetuating

that marketplace by helping sex traffickers post their sex ads.

        155.    The Backpage.com defendants breached the foregoing duties because they knew,

or should have known, that adults working as sex traffickers were using their website to post

advertisements of minor children for sex, including such advertisements of DESIREE

ROBINSON, but they took no steps to protect those children, including DESIREE ROBINSON.

        156.    Moreover, the Backpage.com defendants breached their duty through the

following acts and/or omissions:


            a. Actively facilitated prostitution and sex trafficking;

            b. Assisted in the development of sex ads by knowingly, systematically and
               intentionally editing "Adult" ads in an effort to "sanitize" or "clean up" them;

            c. Coached users how to "sanitize" or "clean up" ads via its posting rules and

                                                  28
     Case 2:18-cr-00422-SMB Document 920-4 Filed 04/17/20 Page 32 of 47




                content requirements;

           d. Coached its users on how to post "clean ads" for illegal transactions;

           e. Sanitized sex ads via manual and automated editing;

           f. Refused to implement a meaningful or reasonable system to prevent sex
              trafficking in its website in order to maintain generating millions of dollars in
              profits;

           g. Automatically deleted incriminating words from sex ads prior to publication;

           h. Altered the evidentiary value of the original ads;

           i. Used moderators to manually delete incriminating evidence in ads that automatic
              filters missed;

           j.   Intentionally underreported instances of child exploitation;

           k. Deliberately crafted loopholes that enabled the trafficking of men, women, and
              children online; and/or

           1. Was otherwise negligent.

       157.     As a direct and proximate result of the aforesaid acts and/or omissions by

Backpage Defendants, Decedent, DESIREE ROBINSON, was caused to suffer damages,

including pain, suffering, and death.

        158.    The injuries sustained by Decedent, DESIREE ROBINSON, caused Or

contributed to her death.

        159.    Plaintiff, YVONNE AMBROSE, and Decedent, DESIREE ROBINSON, did not

have knowledge of acts and/or omissions of Defendants, and that they caused injury to the

Decedent until her death.

        160.    Plaintiff, YVONNE AMBROSE, as Administrator of the Estate of DESIREE

ROBINSON, Deceased, brings this action pursuant to the provisions of 755 ILCS 5/27-6, known

as the Illinois Survival Statute.



                                                 29
      Case 2:18-cr-00422-SMB Document 920-4 Filed 04/17/20 Page 33 of 47




        161.    As a direct and proximate result of one or more of the Defendants' negligent acts

and/or omissions, DESIREE ROBINSON suffered injuries of a personal and pecuniary nature

including, but not limited to, hospital, medical and related expenses, disability and

disfigurement, pain and suffering, physical loss of chance of survival, and emotional trauma that

DESIREE ROBINSON would have been entitled to receive compensation from the Defendants

for these injuries, had she survived.

        WHEREFORE, YVONNE AMBROSE, individually and as Administrator for the Estate

of Desiree Robinson, deceased, respectfully requests that this Court enter judgment against

Defendants, BACKPAGE.COM, L.L.C.; BACK PAGE, L.L.C.; MEDALIST HOLDINGS,

L.L.C.; LEEWARD HOLDINGS, L.L.C.; CAMARILLO HOLDINGS, L.L.C.;                          DARTMOOR

HOLDINGS, L.L.C.; IC HOLDINGS, L.L.C.; NEW TIMES MEDIA, L.L.C., and UGC TECH

GROUP C.V., for an amount in excess of FIFTY THOUSAND DOLLARS ($50,000.00), plus

costs with interest in bringing this action, and for such other relief this Court deems fair and just.

                    COUNT 3: WILLFUL AND WANTON-WRONGFUL DEATH
         (Plaintiff Yvonne Ambrose, as Administrator for the Estate of Desiree Robinson, v.
                                      Backpage Defendants)

        162.    Plaintiff YVONNE AMBROSE, individually and as Administrator for the Estate

of Desiree Robinson, deceased, incorporates paragraphs 1 through 142 of this Complaint as if

fully set forth herein.

        163.    The Backpage.com defendants had a duty of care to operate www.backpage.com

in a manner that did not endanger minor children, including DESIREE ROBINSON, and to

protect minors from willful and wanton harm, including sex trafficking, exploitation, sexual

assault, rape and murder.

        164.    The Backpage.com defendants had a duty to refrain from willful, wanton and/or



                                                  30
     Case 2:18-cr-00422-SMB Document 920-4 Filed 04/17/20 Page 34 of 47




egregious conduct when operating www.backpage.com in a manner that did not intentionally

and/or recklessly endanger minor children, including DESIREE ROBINSON.

       165.     The Backpage.com defendants engaged in willful and wanton conduct against

DESIREE ROBINSON by because they knew that adults working as sex traffickers were using

their website to post advertisements of minor children for sex, including such advertisements of

DESIREE ROBINSON, but they took no steps to protect those children, including DESIREE

ROBINSON and instead facilitated sex trafficking on their website in an effort to maintain

and/or maximize profits.

       166.     Moreover, engaged in willful and wanton conduct against Plaintiffs by

committing one or more of the following acts and/or omissions:


           a. Actively facilitated prostitution and sex trafficking;

           b. Assisted in the development of sex ads by knowingly, systematically and
              intentionally editing "Adult" ads in an effort to "sanitize" or "clean up" them;

           c. Coached users how to "sanitize" or "clean up" ads via its posting rules and
              content requirements;

           d. Coached its users on how to post "clean ads" for illegal transactions;

           e. Sanitized sex ads via manual and automated editing;

           f. Refused to implement a meaningful or reasonable system to prevent sex
              trafficking in its website in order to maintain generating millions of dollars in
              profits;

           g. Automatically deleted incriminating words from sex ads prior to publication;

           h. Altered the evidentiary value of the original ads;

           i. Used moderators to manually delete incriminating evidence in ads that automatic
              filters missed;

           j.   Intentionally underreported instances of child exploitation;

           k. Deliberately crafted loopholes that enabled the trafficking of men, women, and

                                                 31
      Case 2:18-cr-00422-SMB Document 920-4 Filed 04/17/20 Page 35 of 47




               children online; and/or

          1. Was otherwise willful and wanton.
       167. As a direct and proximate result of the aforesaid willful and wanton acts and/or

omissions by Backpage Defendants, Decedent, DESIREE ROBINSON, was caused to suffer

damages, including pain, suffering, and death.

       168.    The injuries sustained by Decedent, DESIREE ROBINSON, caused Or

contributed to her death.

       169.    Plaintiff YVONNE AMBROSE, as Administrator for the Estate of Desiree

Robinson, deceased, brings this cause of action pursuant to the provisions of 740 ILCS 180/1, et

seq., commonly known as the Illinois Wrongful Death Act.

       170.    At the time of her death, Decedent, DESIREE ROBINSON, was survived by her

parents, YVONNE AMBROSE and Walton Treadwell.

       171.    Decedent's parents were dependent upon the Decedent's services, support,

society, companionship, love and affection, during and for the remainder of her life, of which

they were deprived as a direct and proximate result of DESIREE ROBINSON' s death on

December 24, 2016.

       172.    As a further direct and proximate result of the premature death of Decedent,

DESIREE ROBINSON, on December 24, 2016 the above named heirs/next-of-kin suffered a

loss of service, support, society, companionship, love, and affection for which they were

dependent upon DESIREE ROBINSON during and for the remainder of her expected life.

       WHEREFORE, YVONNE AMBROSE, individually and as Administrator for the Estate

of Desiree Robinson, deceased, respectfully requests that this Court enter judgment against

Defendants, BACKPAGE.COM, L.L.C.; BACK PAGE, L.L.C.; MEDALIST HOLDINGS,

L.L.C.; LEEWARD HOLDINGS, L.L.C.; CAMARILLO HOLDINGS, L.L.C.; DARTMOOR


                                                 32
      Case 2:18-cr-00422-SMB Document 920-4 Filed 04/17/20 Page 36 of 47




HOLDINGS, L.L.C.; IC HOLDINGS, L.L.C.; NEW TIMES MEDIA, L.L.C., and UGC TECH

GROUP C.V., for an amount in excess of 1-W1Y THOUSAND DOLLARS ($50,000.00), plus

costs with interest in bringing this action, and for such other relief this Court deems fair and just.

                  COUNT 4: WILLFUL AND WANTON-SURVIVAL ACTION
    (Plaintiff Yvonne Ambrose, as Administrator for the Estate of Desiree Robinson, v.
                                 Backpage Defendants)

        173.    Plaintiff YVONNE AMBROSE, individually and as Administrator for the Estate

of Desiree Robinson, deceased, incorporates paragraphs 1 through 142 of this Complaint as if

fully set forth herein.

        174.    Plaintiff YVONNE AMBROSE, individually and as Administrator for the Estate

of Desiree Robinson, deceased, incorporates all preceding paragraphs of this Complaint as if

fully set forth herein.

        175.    The Backpage.com defendants had a duty of care to operate www.backpage.com

in a manner that did not endanger minor children, including DESIREE ROBINSON, and to

protect minors from willful and wanton harm, including sex trafficking, exploitation, sexual

assault, rape and murder.

        176.    The Backpage.com defendants had a duty to refrain from willful, wanton and/or

egregious conduct when operating www.backpage.com in a manner that did not intentionally

and/or recklessly endanger minor children, including DESIREE ROBINSON.

        177.    The Backpage.com defendants engaged in willful and wanton conduct against

DESIREE ROBINSON by because they knew that adults working as sex traffickers were using

their website to post advertisements of minor children for sex, including such advertisements of

DESIREE ROBINSON, but they took no steps to protect those children, including DESIREE

ROBINSON and instead facilitated sex trafficking on their website in an effort to maintain



                                                  33
     Case 2:18-cr-00422-SMB Document 920-4 Filed 04/17/20 Page 37 of 47




and/or maximize profits.

       178. Moreover, engaged in willful and wanton conduct against Plaintiffs by

committing one or more of the following acts and/or omissions:


           m. Actively facilitated prostitution and sex trafficking;

           n. Assisted in the development of sex ads by knowingly, systematically and
              intentionally editing "Adult" ads in an effort to "sanitize" or "clean up" them;

           o. Coached users how to "sanitize" or "clean up" ads via its posting rules and
              content requirements;

           P. Coached its users on how to post "clean ads" for illegal transactions;

           q. Sanitized sex ads via manual and automated editing;

           r. Refused to implement a meaningful or reasonable system to prevent sex
              trafficking in its website in order to maintain generating millions of dollars in
              profits;

           s. Automatically deleted incriminating words from sex ads prior to publication;

           t. Altered the evidentiary value of the original ads;

           u. Used moderators to manually delete incriminating evidence in ads that automatic
              filters missed;

           v. Intentionally underreported instances of child exploitation;

           w. Deliberately crafted loopholes that enabled the trafficking of men, women, and
              children online; and/or

           x. Was otherwise willful and wanton.

       179. As a direct and proximate result of the aforesaid willful and wanton acts and/or

omissions by Backpage Defendants, Decedent, DESIREE ROBINSON, was caused to suffer

damages, including pain, suffering, and death.

       180. The injuries sustained by Decedent, DESIREE ROBINSON, caused or

contributed to her death.


                                                 34
      Case 2:18-cr-00422-SMB Document 920-4 Filed 04/17/20 Page 38 of 47




        181.    Plaintiff YVONNE AMBROSE, as Administrator for the Estate of Desiree

Robinson, deceased, brings this cause of action pursuant to the provisions of 740 ILCS 180/1, et

seq., commonly known as the Illinois Wrongful Death Act.

        182.   At the time of her death, Decedent, DESIREE ROBINSON, was survived by her

parents, YVONNE AMBROSE and Walton Treadwell.

        183.   As a direct and proximate result of the aforesaid acts and/or omissions by

Backpage Defendants, Decedent, DESIREE ROBINSON, was caused to suffer damages,

including pain, suffering, and death.

        184.    The injuries sustained by Decedent, DESIREE ROBINSON, caused or

contributed to her death.

        185.    Plaintiff, YVONNE AMBROSE, as Administrator of the Estate of DESIREE

ROBINSON, Deceased, brings this action pursuant to the provisions of 755 ILCS 5/27-6, known

as the Illinois Survival Statute.

        186.    As a direct and proximate result of one or more of the Defendants' willful and

wanton acts and/or omissions, DESIREE ROBINSON suffered injuries of a personal and

pecuniary nature including, but not limited to, hospital, medical and related expenses, disability

and disfigurement, pain and suffering, physical loss of chance of survival, and emotional trauma

that DESIREE ROBINSON would have been entitled to receive compensation from the

Defendants for these injuries, had she survived.

        WHEREFORE, YVONNE AMBROSE, individually and as Administrator for the Estate

of Desiree Robinson, deceased, respectfully requests that this Court enter judgment against

Defendants, BACKPAGE.COM, L.L.C.; BACK PAGE, L.L.C.; MEDALIST HOLDINGS,

L.L.C.; LEEWARD HOLDINGS, L.L.C.; CAMARILLO HOLDINGS, L.L.C.; DARTMOOR



                                                   35
      Case 2:18-cr-00422-SMB Document 920-4 Filed 04/17/20 Page 39 of 47




HOLDINGS, L.L.C.; IC HOLDINGS, L.L.C.; NEW TIMES MEDIA, L.L.C., UGC TECH

GROUP C.V.; and UGC TECH GROUP C.V., for an amount in excess of FIFTY THOUSAND

DOLLARS ($50,000.00), plus costs with interest in bringing this action, and for such other relief

this Court deems fair and just.

 COUNT 5: INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS- SURVIVAL
                                    ACTION
     (Plaintiff Yvonne Ambrose, as Administrator for the Estate of Desiree Robinson, v.
                              Backpage Defendants)

        187.    Plaintiff YVONNE AMBROSE, individually and as Administrator for the Estate

of Desiree Robinson, deceased, incorporates paragraphs 1 through 142 of this Complaint as if

fully set forth herein.

        188.    As described herein, Backpage Defendants, among other things, knew that adults

working as sex traffickers were using their website to post advertisements of minor children for

sex, including such advertisements of DESIREE ROBINSON, but they took no steps to protect

those children, including DESIREE ROBINSON and instead facilitated sex trafficking on their

website in an effort to maintain and/or maximize profits.

        189.    Backpage Defendants actively concealed information; facilitated sex trafficking

of women and children by active concealment; and/or knowingly exposed children to sexual

abuse or the high probability of sexual abuse.

        190.    The Backpage Defendants' actions are both extreme and outrageous.

        191.    The Backpage Defendants knew that there was a high probability that their

conduct would expose women and minors, such as DESIREE ROBINSON, to a risk of serious

physical and/or emotional harm, including exploitation, rape and/or sexual assaults, and that such

exploitation, rape and/or sexual assaults would inflict severe emotional distress upon DESIREE

ROBINSON.


                                                 36
      Case 2:18-cr-00422-SMB Document 920-4 Filed 04/17/20 Page 40 of 47




       192.    Backpage Defendants intentionally and/or recklessly disregarded the high

probability that its conduct would inflict severe emotional distress upon DESIREE ROBINSON.

        193.   Defendants' conduct did cause and continues to cause Plaintiff severe emotional

distress and mental anguish.

        194.   As a direct and proximate result of the aforesaid acts and/or omissions by

Backpage Defendants, Decedent, DESIREE ROBINSON, was caused to suffer damages,

including pain, suffering, and death.

        195.    Plaintiff, YVONNE AMBROSE, as Administrator of the Estate of DESIREE

ROBINSON, Deceased, brings this action pursuant to the provisions of 755 1LCS 5/27-6, known

as the Illinois Survival Statute.

        196.    As a direct and proximate result of one or more of the Defendants' negligent acts

and/or omissions, DESIREE ROBINSON suffered injuries of a personal and pecuniary nature

including, but not limited to, hospital, medical and related expenses, disability and

disfigurement, pain and suffering, physical loss of chance of survival, and emotional trauma that

DESIREE ROBINSON would have been entitled to receive compensation from the Defendants

for these injuries, had she survived.

        WHEREFORE, YVONNE AMBROSE, individually and as Administrator for the Estate

of Desiree Robinson, deceased, respectfully requests that this Court enter judgment against

Defendants, BACKPAGE.COM, L.L.C.; BACK PAGE, L.L.C.; MEDALIST HOLDINGS,

L.L.C.; LEEWARD HOLDINGS, L.L.C.; CAMARILLO HOLDINGS, L.L.C.; DARTMOOR

HOLDINGS, L.L.C.; IC HOLDINGS, L.L.C.; NEW TIMES MEDIA, L.L.C., and UGC TECH

GROUP C.V., for an amount in excess of FIFTY THOUSAND DOLLARS ($50,000.00), plus

costs with interest in bringing this action, and for such other relief this Court deems fair and just.



                                                  37
      Case 2:18-cr-00422-SMB Document 920-4 Filed 04/17/20 Page 41 of 47




   COUNT 6: NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS- SURVIVAL
                                     ACTION
      (Plaintiff Yvonne Ambrose, as Administrator for the Estate of Desiree Robinson, v.
                               Backpage Defendants)

           197.   Plaintiff YVONNE AMBROSE, individually and as Administrator for the Estate

of Desiree Robinson, deceased, incorporates paragraphsl through 142 of this Complaint as if

fully set forth herein.

           198.   As described herein, Backpage Defendants, among other things, knew or should

have known that adults working as sex traffickers were using their website to post

advertisements of minor children for sex, including such advertisements of DESIREE

ROBINSON, but they took no steps to protect those children, including DESIREE ROBINSON

and instead facilitated sex trafficking on their website in an effort to maintain and/or maximize

profits.

           199.   Backpage Defendants actively concealed information; facilitated sex trafficking

of women and children by active concealment; and/or knowingly exposed children to sexual

abuse or the high probability of sexual abuse.

           200.   The Backpage Defendants' actions are both extreme and outrageous.

           201.   The Backpage Defendants knew that there was a high probability that their

conduct would expose women and minors, such as DESIREE ROBINSON, to a risk of serious

physical and/or emotional harm, including exploitation, rape and/or sexual assaults, and that such

exploitation, rape and/or sexual assaults would inflict severe emotional distress upon DESIREE

ROBINSON.

           202.   Backpage Defendants intentionally, recklessly and/or negligently disregarded the

high probability that its conduct would inflict severe emotional distress upon Plaintiff and

DESIREE ROBINSON.


                                                 38
      Case 2:18-cr-00422-SMB Document 920-4 Filed 04/17/20 Page 42 of 47




       203.     As a direct and proximate result of the aforesaid acts and/or omissions by

Backpage Defendants, Decedent, DESIREE ROBINSON, was caused to suffer damages,

including severe emotional distress and mental anguish.

        204.    Plaintiff, YVONNE AMBROSE, as Administrator of the Estate of DESIREE

ROBINSON, Deceased, brings this action pursuant to the provisions of 755 ILCS 5/27-6, known

as the Illinois Survival Statute.


        WHEREFORE, YVONNE AMBROSE, individually and as Administrator for the Estate

of Desiree Robinson, deceased, respectfully requests that this Court enter judgment against

Defendants, BACKPAGE.COM, L.L.C.; BACK PAGE, L.L.C.; MEDALIST HOLDINGS,

L.L.C.; LEEWARD HOLDINGS, L.L.C.; CAMARILLO HOLDINGS, L.L.C.; DARTMOOR

HOLDINGS, L.L.C.; IC HOLDINGS, L.L.C.; NEW TIMES MEDIA, L.L.C., and UGC TECH

GROUP C.V., for an amount in excess of FIFTY THOUSAND DOLLARS ($50,000.00), plus

costs with interest in bringing this action, and for such other relief this Court deems fair and just.

                            COUNT 7: CIVIL CONSPIRACY
         (Plaintiff Yvonne Ambrose, as Administrator for the Estate of Desiree Robinson, v.
                                 Backpage Defendants)

        205.    Plaintiff YVONNE AMBROSE, individually and as Administrator for the Estate

of Desiree Robinson, deceased, incorporates paragraphs 1 through 142 of this Complaint as if

fully set forth herein.

        206.    As described above, Backpage Defendants engaged in a plan or conspiracy to use

the Backpage.com website to advertise women and children for sex, including Plaintiff and

DESIREE ROBINSON, in an effort to maintain and/or maximize profits.

        207.    The conspiracy included, among other things: actively facilitating prostitution and

sex trafficking; assisting in the development of sex ads by knowingly, systematically and


                                                  39
      Case 2:18-cr-00422-SMB Document 920-4 Filed 04/17/20 Page 43 of 47




intentionally editing "Adult" ads in an effort to "sanitize" or "clean up" them; coaching users

how to "sanitize" or "clean up" ads via its posting rules and content requirements; coaching its

users on how to post "clean ads" for illegal transactions; sanitizing sex ads via manual and

automated editing; refusing to implement a meaningful or reasonable system to prevent sex

trafficking in its website in order to maintain generating millions of dollars in profits;

automatically deleting incriminating words from sex ads prior to publication; altering the

evidentiary value of the original ads; using moderators to manually delete incriminating evidence

in ads that automatic filters missed; intentionally underreporting instances of child exploitation;

and/or deliberately crafting loopholes that enabled the trafficking of men, women, and children

online

         208.   As a direct and proximate result of the aforesaid acts and/or omissions by

Backpage Defendants, Decedent, DESIREE ROBINSON, was caused to suffer damages,

including pain, suffering, and death.

         209.   Based on these actions, the defendants are liable for civil conspiracy.

         WHEREFORE, YVONNE AMBROSE, individually and as Administrator for the Estate

of Desiree Robinson, deceased, respectfully requests that this Court enter judgment against

Defendants, BACKPAGE.COM, L.L.C.; BACK PAGE, L.L.C.; MEDALIST HOLDINGS,

L.L.C.; LEEWARD HOLDINGS, L.L.C.; CAMARILLO HOLDINGS, L.L.C.; DARTMOOR

HOLDINGS, L.L.C.; IC HOLDINGS, L.L.C.; NEW TIMES MEDIA, L.L.C., and UGC TECH

GROUP C.V., for an amount in excess of FIFTY THOUSAND DOLLARS ($50,000.00), plus

costs with interest in bringing this action, and for such other relief this Court deems fair and just.

                            COUNT 8: WRONGFUL DEATH — BATTERY
         (Plaintiff Yvonne Ambrose, as Administrator for the Estate of Desiree Robinson, v.
                                     Anthony Rosales)



                                                  40
      Case 2:18-cr-00422-SMB Document 920-4 Filed 04/17/20 Page 44 of 47




        210.    Plaintiff YVONNE AMBROSE, individually and as Administrator for the Estate

of Desiree Robinson, deceased, incorporates paragraphs 1 through 142 of this Complaint as if

fully set forth herein.

        211.    Upon information and belief, as described above, on or about December 24, 2016,

Defendant, ANTHONY ROSALES, repeatedly engaged in un-permitted, harmful and offensive

sexual and physical contact upon the persons of the DESIREE ROBINSON.

        212.    Such harmful and offensive sexual and physical contact included battering and

choking ROBINSON, as well as cutting her throat with a knife.

        213.    ROSALES also sexually assaulted and raped ROBINSON, a minor, in violation

of state and federal law.

        214.    At all times relevant hereto, Defendant, ROSALES, individually, had a duty to

exercise reasonable care, so as to avoid causing injury and/or harmful or offensive contact to

ROBINSON.

        215.    Notwithstanding said duty, Defendant, ROSALES, intentionally and unlawfully

made harmful and offensive contact to the persons of ROBINSON.

        216.    As a direct and proximate result of the unlawful actions of Defendant ROSALES,

DESIREE ROBINSON, was caused to suffer damages, including pain, suffering, and death.

        217.    The injuries sustained by Decedent, DESIREE ROBINSON, caused or

contributed to her death.

        218.    Plaintiff 'YVONNE AMBROSE, as Administrator for the Estate of Desiree

Robinson, deceased, brings this cause of action pursuant to the provisions of 740 ILCS 180/1, et

seq., commonly known as the Illinois Wrongful Death Act.




                                               41
      Case 2:18-cr-00422-SMB Document 920-4 Filed 04/17/20 Page 45 of 47




        219.    At the time of her death, Decedent, DESIREE ROBINSON, was survived by her

parents, YVONNE AMBROSE and Walton Treadwell.

        220.    Decedent's parents were dependent upon the Decedent's services, support,

society, companionship, love and affection, during and for the remainder of her life, of which

they were deprived as a direct and proximate result of DESIREE ROBINSON's death on

December 24, 2016.

        221.    As a further direct and proximate result of the premature death of Decedent,

DESIREE ROBINSON, on December 24, 2016 the above named heirs/next-of-kin suffered a

loss of service, support, society, companionship, love, and affection for which they were

dependent upon DESIREE ROBINSON during and for the remainder of her expected life.

        WHEREFORE, YVONNE AMBROSE, individually and as Administrator for the Estate

of Desiree Robinson, deceased, respectfully requests that this Court enter judgment against

Defendant, ANTHONY ROSALES, for an amount in excess of FIFTY THOUSAND

DOLLARS ($50,000.00), plus costs with interest in bringing this action, and for such other relief

this Court deems fair and just.

                            COUNT 9: SURVIVAL ACTION — BATTERY
         (Plaintiff Yvonne Ambrose, as Administrator for the Estate of Desiree Robinson, v.
                                     Anthony Rosales)

        222.    Plaintiff YVONNE AMBROSE, individually and as Administrator for the Estate

of Desiree Robinson, deceased, incorporates paragraphs 1 through 142 of this Complaint as if

fully set forth herein.

        223.    Upon information and belief, as described above, on or about December 24, 2016,

Defendant, ANTHONY ROSALES, repeatedly engaged in un-permitted, harmful and offensive

sexual and physical contact upon the persons of the DESIREE ROBINSON.



                                               42
      Case 2:18-cr-00422-SMB Document 920-4 Filed 04/17/20 Page 46 of 47




       224.    Such harmful and offensive sexual and physical contact included battering and

choking ROBINSON, as well as cutting her throat with a knife.

        225.    ROSALES also sexually assaulted and raped ROBINSON, a minor, in violation

of state and federal law.

       226.    At all times relevant hereto, Defendant, ROSALES, individually, had a duty to

exercise reasonable care, so as to avoid causing injury and/or harmful or offensive contact to

ROBINSON.

        227.    Notwithstanding said duty, Defendant, ROSALES, intentionally and unlawfully

made harmful and offensive contact to the persons of ROBINSON.

        228.    As a direct and proximate result of the unlawful actions of Defendant ROSALES,

DESIREE ROBINSON, was caused to suffer damages, including pain, suffering, and death.

        229.    The injuries sustained by Decedent, DESIREE ROBINSON, caused or

contributed to her death.

        230.    Plaintiff, YVONNE AMBROSE, as Administrator of the Estate of DESIREE

ROBINSON, Deceased, brings this action pursuant to the provisions of 755 ILCS 5/27-6, known

as the Illinois Survival Statute.

        231.    As a direct and proximate result Defendant ROSALES ' s unlawful conduct,

DESIREE ROBINSON suffered injuries of a personal and pecuniary nature including, but not

limited to, hospital, medical and related expenses, disability and disfigurement, pain and

suffering, physical loss of chance of survival, and emotional trauma that DESIREE ROBINSON

would have been entitled to receive compensation from the Defendants for these injuries, had she

survived.

        WHEREFORE, YVONNE AMBROSE, individually and as Administrator for the Estate



                                               43
      Case 2:18-cr-00422-SMB Document 920-4 Filed 04/17/20 Page 47 of 47




of Desiree Robinson, deceased, respectfully requests that this Court enter judgment against

Defendant, ANTHONY ROSALES, for an amount in excess of FIFTY THOUSAND

DOLLARS ($50,000.00), plus costs with interest in bringing this action, and for such other relief

this Court deems fair and just.

                                            Respectfully submitted,


                                            By
                                              Bhavani Raveendran, one of Plaintiffs' attorneys

Antonio M. Romanucci
Gina A. DeBoni
Bhavani Raveendran
Martin D. Gould
ROMANUCCI & BLANDIN, LLC
321 N. Clark Street, Suite 900
Chicago IL, 60654
Telephone: 312-458-1000
Fax: 312-458-1004
Attorney No. 35875




                                               44
Case 2:18-cr-00422-SMB Document 920-5 Filed 04/17/20 Page 1 of 2




                EXHIBIT

                             F
         Case 2:18-cr-00422-SMB Document 920-5 Filed 04/17/20 Page 2 of 2


Elms Web Services, Inc.

Invoice                                                                            David Elms




Bill To:                                                           Invoice No: 1313
Backpage.com, LLC
1201 E Jefferson                                                   Date: Jan 1, 2008
Phoenix, AZ 85034

Referrals that convert!
My team and I specialize in placing banner ads and one way in bound links with high conversions and SEO.


                                                                 Estimated
  Description                                                  new referrals    Cost per visit      Amount
                                                                  per mo

 Feb Banner ad placement                                        450,000            .00888          $4,000




                                                                                        Subtotal   $4,000

                                                                                       Sales Tax   na

                                                                                           Total   $4,000


Remit Payment to:
Elms Web Services, Inc.

5228 W 124th St
Hawthorne, CA 90250
T 310.491.1451 F 310.491.1452
Email: david@elmsweb.com
Case 2:18-cr-00422-SMB Document 920-6 Filed 04/17/20 Page 1 of 2




                EXHIBIT

                             G
        Case 2:18-cr-00422-SMB Document 920-6 Filed 04/17/20 Page 2 of 2



To:
         scott.spear%villagevoicemedia.com@gtempaccount.com[scott.spear%villagevoicemedia.com@gtempaccount.com]
From:    Google Alerts
Sent:    Mon 1/2/2012 8:40:34 PM
Subject: Google Alert - backpage.com
MAIL_RECEIVED:      Mon 1/2/2012 8:40:34 PM

Web                                                                   5 new results for backpage.com

Google Redirect Virus Removal - Easiest Way To ... - Backpage
Other. USA. Google Redirect Virus Removal - Easiest Way To Remove Google Redirect Virus.
nyother.backpage.com/ElectronicsForSale/.../26556833
Newsy | Backpage.com Escort Ads Linked to Four Detroit Deaths ...
Backstage.com is linked with four women\'s deaths in Detroit after they posted their own adult escort
ads.
www.newsy.com/.../backpage-com-escort-ads-linked-to-four-...
Start 2012 with a !! - houston escorts - backpage.com
Houston. FM 1960/249/Willowbrook. Start 2012 with a !! - 28.
houston.backpage.com/FemaleEscorts/start-2012.../10498299
Vintage Boat Motor Collection - phoenix boats ... - Backpage
Phoenix. Sun city. $1500, Vintage Boat Motor Collection.
phoenixnewtimes.backpage.com/BoatsForSale/.../15991995
iPad 2 32GB - fort lauderdale electronics for sale - backpage.com
$120, iPad 2 32GB · Enlarge Picture. Want to save money and Score a brand new iPad 2 for 90% off
retail value? Check out the link below & read the article to ...
browardpalmbeach.backpage.com/.../120-ipad-2.../16026049




Tip: Use a minus sign (-) in front of terms in your query that you want to exclude. Learn more.

Delete this alert.
Create another alert.
Manage your alerts.
Case 2:18-cr-00422-SMB Document 920-7 Filed 04/17/20 Page 1 of 2




                EXHIBIT

                             H
      Case 2:18-cr-00422-SMB Document 920-7 Filed 04/17/20 Page 2 of 2




To:        Don Bennett Moon[don.moon@azbar.org); Liz McDougall
VVM[liz.mcdougall@villagevoicemedia.com]
From:      Barbara Roessner
Sent:      Sat 6/9/2012 11 :19:27 PM
Subject: Re: i think we should consider/discuss sending a short legalese letter to detroit news asking
that they not use the term "backpage.com murder victim" ... backpage.com didn't murder anyone ... btr

yes, the risk you cite is definitely the downside. on the other hand ... organizations and people
complain all the time to media outlets about headlines, wording, etc., and it has an effect. maybe
this one is just too hot to touch. (and it doesn't seem to be getting picked up much outside detroit.
maybe we can ask anna to track it. just want to avoid a made-for-TV movie of the same title ... )

Barbara T. Roessner
btroessner@yahoo.com
mobile: 860-543-9017

--- On Sat, 6/9/12, Liz McDougall VVM <liz.mcdougall@villagevoicemedia.com> wrote:

  From: Liz McDougall VVM <liz.mcdougall@villagevoicemedia.com>
  Subject: Re: i think we should consider/discuss sending a short legalese letter to detroit
  news asking that they not use the term "backpage.com murder victim" ... backpage.com
  didn't murder anyone ... btr
  To: "Don Bennett Moon" <don.moon@azbar.org>
  Cc: "barbara roessner" <btroessner@yahoo.com>
  Date: Saturday, June 9, 2012, 7:11 PM

   Willing to discuss but strongly disagree. We can't risk being anti-free speech now, and
   there is no trademark violation to allege. The term is annoying but it is marginally
   misleading at best. The potential blowback if our letter to Detroit News was published
   online (which I would do immediately if I were them) is awful. We should just let that
   news and phrase die out.

   On Jun 9, 2012, at 9:55 AM, Don Bennett Moon <don.moon@azbar.org> wrote:


     agree. dbm

     From: barbara roessner <btroessner@yahoo.com>
     To: liz.mcdougall@villagevoicemedia.com; don.moon@azbar.org
     Cc: barbara roessner <btroessner@yahoo.com>
     Sent: Saturday, June 9, 2012 7:04 AM
     Subject: i think we should consider/discuss sending a short legalese letter to detroit news
     asking that they not use the term "backpaqe.com murder victim" ... backpage.com didn't murder
     anyone ... btr




                                                                                                   DOJ-BP-0004901767
Case 2:18-cr-00422-SMB Document 920-8 Filed 04/17/20 Page 1 of 2




                EXHIBIT

                              I
        Case 2:18-cr-00422-SMB Document 920-8 Filed 04/17/20 Page 2 of 2



To:
         scott.spear%villagevoicemedia.com@gtempaccount.com[scott.spear%villagevoicemedia.com@gtempaccount.com]
From:    Google Alerts
Sent:    Mon 1/2/2012 8:40:34 PM
Subject: Google Alert - backpage.com
MAIL_RECEIVED:      Mon 1/2/2012 8:40:34 PM

Web                                                                   5 new results for backpage.com

Google Redirect Virus Removal - Easiest Way To ... - Backpage
Other. USA. Google Redirect Virus Removal - Easiest Way To Remove Google Redirect Virus.
nyother.backpage.com/ElectronicsForSale/.../26556833
Newsy | Backpage.com Escort Ads Linked to Four Detroit Deaths ...
Backstage.com is linked with four women\'s deaths in Detroit after they posted their own adult escort
ads.
www.newsy.com/.../backpage-com-escort-ads-linked-to-four-...
Start 2012 with a !! - houston escorts - backpage.com
Houston. FM 1960/249/Willowbrook. Start 2012 with a !! - 28.
houston.backpage.com/FemaleEscorts/start-2012.../10498299
Vintage Boat Motor Collection - phoenix boats ... - Backpage
Phoenix. Sun city. $1500, Vintage Boat Motor Collection.
phoenixnewtimes.backpage.com/BoatsForSale/.../15991995
iPad 2 32GB - fort lauderdale electronics for sale - backpage.com
$120, iPad 2 32GB · Enlarge Picture. Want to save money and Score a brand new iPad 2 for 90% off
retail value? Check out the link below & read the article to ...
browardpalmbeach.backpage.com/.../120-ipad-2.../16026049




Tip: Use a minus sign (-) in front of terms in your query that you want to exclude. Learn more.

Delete this alert.
Create another alert.
Manage your alerts.
Case 2:18-cr-00422-SMB Document 920-9 Filed 04/17/20 Page 1 of 2




                EXHIBIT

                              J
        Case 2:18-cr-00422-SMB Document 920-9 Filed 04/17/20 Page 2 of 2



To:      jim.larkin@villagevoicemedia.com[jim.larkin@villagevoicemedia.com]
From:    Google Alerts
Sent:    Sat 5/5/2012 10:58:24 PM
Subject: Google Alert - backpage.com
MAIL_RECEIVED:      Sat 5/5/2012 10:58:24 PM

=== News - 1 new result for [backpage.com] ===

Man Charged in Backpage.com Murders
ABC News
Three of the victims had offered escort services on backpage.com, a
nationwide site similar to Craigslist, according to police. On Dec.
<http://abcnews.go.com/blogs/headlines/2012/05/man-charged-in-backpage-com-murders/>

This as-it-happens Google Alert is brought to you by Google.
----------------------------------
Delete this Google Alert:
http://www.google.com/alerts/remove?hl=en&gl=us&source=alertsmail&s=AB2Xq4it5YzjEAra9x13jCU7IHJ7cW
L9e4Q9u7k

Create another Google Alert:
http://www.google.com/alerts?hl=en&gl=us&source=alertsmail

Sign in to manage your alerts:
http://www.google.com/alerts/manage?hl=en&gl=us&source=alertsmail
Case 2:18-cr-00422-SMB Document 920-10 Filed 04/17/20 Page 1 of 8




                EXHIBIT

                             K
Case 2:18-cr-00422-SMB Document 920-10 Filed 04/17/20 Page 2 of 8
Case 2:18-cr-00422-SMB Document 920-10 Filed 04/17/20 Page 3 of 8
Case 2:18-cr-00422-SMB Document 920-10 Filed 04/17/20 Page 4 of 8
Case 2:18-cr-00422-SMB Document 920-10 Filed 04/17/20 Page 5 of 8
Case 2:18-cr-00422-SMB Document 920-10 Filed 04/17/20 Page 6 of 8
Case 2:18-cr-00422-SMB Document 920-10 Filed 04/17/20 Page 7 of 8
Case 2:18-cr-00422-SMB Document 920-10 Filed 04/17/20 Page 8 of 8
Case 2:18-cr-00422-SMB Document 920-11 Filed 04/17/20 Page 1 of 2




                EXHIBIT

                              L
Case 2:18-cr-00422-SMB Document 920-11 Filed 04/17/20 Page 2 of 2
Case 2:18-cr-00422-SMB Document 920-12 Filed 04/17/20 Page 1 of 14




                 EXHIBIT

                             M
        Case 2:18-cr-00422-SMB Document 920-12 Filed 04/17/20 Page 2 of 14



July 10, 2012

Backpage.com
Media and Digital Brand Analysis
To:            Liz McDougal
               Village Voice Media

From:          Anna Greenberg, Phil Zakahi, and Ruth Igielnik
               Greenberg Quinlan Rosner Research

Over the past several years Backpage.com has become nearly synonymous with prostitution
and illegal activity. This brand image is, in large part, the result of press coverage driven by anti-
Craigslist and anti-Backpage.com advocates. However, this advocate-driven negative coverage
is not the whole story. For years, there has been a near constant stream of stories about
prostitution busts that mention Backpage.com.

Former anti-Craigslist advocates are at the heart of Backpage.com’s current level of negative
press. It may seem that there was a gap between the end of Craigslist’s adult advertising and
the start of the campaign against Backpage.com. In reality, these advocates actually waged a
seamless four year campaign. They began their assault on Backpage.com immediately
following Craigslist’s capitulation. Many advocates cited Backpage.com as their next opponent
in interviews about Craigslist shutting down its adult services section.

This transition from Craigslist to Backpage.com may also have been facilitated by the mention
of both Craigslist and Backpage.com in the police blotter stories over the past four years.
However, Craigslist was able to change the trajectory of coverage, in part, by shutting down its
adult services section. In contrast, Backpage.com’s defense of its right to continue its adult
advertising has perpetuated negative coverage and it is now clear that Village Voice Media’s
brand is now defined, in part, by its ownership of Backpage.com.

This research does not allow us to develop concrete strategic recommendations, but the
analysis suggests a number of important considerations for Backpage.com. First, the news
media drives negativity towards Backpage.com; social media does not really react to stories
about Backpage.com. This suggests that the current elite focus is well placed. Second, it is
unlikely that Backpage.com can turn around coverage without shutting down its adult services
section; that said, there was a positive spike when the website issued additional guidelines for
its adult services section, and there may be a benefit to pushing out the efforts that
Backpage.com is making to combat trafficking, at least to elite media. Third, Village Voice Media
needs to understand that its brand – not just Backpage.com – is being tarnished by this
association and should consider steps to change the tone of coverage towards this venerable
institution.


      WORLD HEADQUARTERS           EUROPEAN HEADQUARTERS            LATIN AMERICAN HEADQUARTERS
      10 G Street, NE, Suite 500   405 Carrington House             Cabrera 6060, 7 D
      Washington, DC 20002         6 Hertford Street                C1414 BHN
                                   London UK W1J 7SU                Ciudad de Buenos Aires, Argentina


                                     www.gqrr.com | www.greenbergresearch.com
        Case 2:18-cr-00422-SMB Document 920-12 Filed 04/17/20 Page 3 of 14
Brand Analysis: Backpage.com                                                                              2




The following memo lays out our key findings from an analysis of the available press coverage,
social media posting, and other internet content from the past several years. All content
analyzed cites or mentions Backpage.com, Craigslist.com, or Village Voice Media. The stories
and data for the analysis were collected via Lexis-Nexis as well as an automated internet
scrape.


Key Findings
       Backpage.com Coverage Breaks Down Into Five Major Categories:

            o   Police Blotter: Stories about someone getting busted for using Backpage.com.
                This includes police stings, prostitution arrests, murders, etc. Overall this is the
                largest category of news about Backpage.com.

            o   Anti-Backpage Releases and Editorials: Stories driven by the efforts of anti-
                Backpage activists, press releases from Change.org, statements from Rob
                McKenna or other AGs, and Kristof editorials. This is the second largest category
                of coverage and the largest section in recent months.

            o   Coverage of Backpage.com Actions: Stories reporting some action taken by
                VVM and Backpage.com, including recent stories about the Washington lawsuit,
                coverage related to the temporary suspension of adult ads, and other
                Backpage.com actions.

            o   Backpage.com Defense Stories: A small, but not insignificant category, these
                tend to be deeper stories written by business writers, liberal authors, or former
                sex workers defending Backpage.com and the adult services section.

            o   Industry Press: Stories focused on the business of selling newspapers or
                classifieds. These stories were a major portion of Backpage.com’s early news
                coverage and they are a continuing piece of the coverage of VVM.

       News Media Driven. With a few minor exceptions—including the Ashton Kutcher
        tweets—twitter and blogs appear to be on the trailing edge of the news media when it
        comes to Backpage.com. The news media prints stories and then social media reacts to
        the news. Furthermore, the social media chatter about this is not self-sustaining. Unlike
        many successful online advocacy campaigns, including efforts against Criagslist, anti-
        Backpage efforts have failed to go viral.

        The news media also appear to be driving all of the negativity around Backpage.com.
        On their own, sentiment towards Backapge.com on twitter and blogs appears to be fairly
        neutral. However, every big news story or op-ed seems to drive a lot of negative twitter
        posts for a week or so before the sentiment recovers.

       Nicholas Kristof Op-Eds Started Small, Getting Bigger. Kristof’s first editorial actually
        generated only a very small news bump with a short tail of negative news stories.
        Similarly, its impact on twitter and social media coverage appears limited. However, with


 2012 Greenberg Quinlan Rosner, All Rights Reserved.                                        July, 2012
        Case 2:18-cr-00422-SMB Document 920-12 Filed 04/17/20 Page 4 of 14
Brand Analysis: Backpage.com                                                                          3



        each new op-ed his impact in the news media grows. Kristof’s second op-ed gained
        much more traction both in news coverage and in social media response. Interestingly,
        while his next two pieces each generated even larger spikes in coverage with the news
        media, social media mentions seem to have stopped spiking in reaction to his stories.

       Fluid Transition from Anti-Craigslist to Anti-Backpage.com We were surprised in
        our analysis by how quick and how fluid the transition was from attacks on Craigslist to
        attacks on Backpage.com. Although it takes some time for these attacks to build into
        their current levels of pressure, they started almost immediately after Craigslist shut
        down adult services advertising.

        Backpage.com is only occasionally mentioned in anti-Craigslist articles for most of 2010.
        However as soon as Craigslist makes the decision to shut down adult advertising,
        stories begin to focus on Backpage.com. Not only do many of the stories about the
        Craigslist decision actually mention Backpage.com as “another” site still offering adult
        services, but within a month of the shutdown the first round of States’ Attorneys General
        issue releases calling on Backpage.com to shut down.

       Village Voice Media Coverage is Now Similar to Backpage.com. In recent months,
        as the volume of anti-Backpage.com press has grown, coverage of Village Voice Media
        has been nearly identical to coverage of Backpage.com. This concurrence is a recent
        development. From 2006 to 2010 both Backpage.com and VVM saw a significant
        number of mentions in crime and position stories, but VVM’s coverage was also focused
        significantly on industry press. These stories included discussions of the newspaper
        industry, stories of fights between San Francisco Weeklies, and company attacks on
        Sherriff Joe Arapaio.


Looking Back at Backpage.com Coverage
Pre-2008: Sparse Volume and Industry Press Focus
The earliest period in Backpage.com’s history, starting with the announcement of its creation,
was pretty uncontroversial. In fact, from the site’s creation in 2004 through the end of 2007, our
Nexis searches found only 43 news stories mentioning the website. Almost all of these stories
are industry press. The stories discuss VVM taking on Craigslist or highlight the growing trend of
online classifieds.

This period also carries a number of consumer focused stories about how to use Craigslist,
Backpage.com and other classifieds sites. These articles range from how to make a make
money cleaning out your house to how to avoid getting scammed when buying online. There are
about a dozen of these stories over the course of two years.


    Pre-2008 News Headline Examples for Stories Mentioning Backpage.com

        “Free classified ads ride wave created online by craigslist”
        The Arizona Republic, August 20, 2005



 2012 Greenberg Quinlan Rosner, All Rights Reserved.                                    July, 2012
       Case 2:18-cr-00422-SMB Document 920-12 Filed 04/17/20 Page 5 of 14
Brand Analysis: Backpage.com                                                                          4



        “Online Classifieds Increase in Popularity; Category Visitation Surges 47 Percent
        in Past Year”
        PR Newswire, September 5, 2006

        “Popular Craigslist Web Site Now Charges $25 Fee for Help Wanted Listings”
        San Diego Business Journal, October 30, 2006

        “10 Steps to Hit the Ground Running; Welcome to New York”
        The New York Times, January 25, 2007


2008 – 2009: Prostitution and Police Blotter
In April of 2008, Backpage.com centric prostitution stings burst into the headlines after Michigan
Senator Debbie Stabenow’s husband admitted to buying sex from a women he met on
Backpage.com. From that point forward, Backpage.com is regularly mentioned in articles about
the new trend in prostitution through the internet, in articles about police stings using fake
Backpage.com ads, and in stories about sex-trafficking.

This coverage trend generates more stories, with 73 articles on Lexis/Nexis mentioning
Backpage in this two year period. At this point, the articles are almost never critical of
Backpage.com, rather the stories address the issue factually in the same way that they might
mention that the bust occurred at a Motel 6. This is also how Craigslist and Backpage.com first
get linked together. Many articles mention that both Craigslist and Backpage.com were involved
in the crime or sting.

Industry and consumer press also continue to play a role in the coverage of Backpage.com at
this point. People still mention Backpage.com as a great place to advertise yard sales and the
like. In addition there is a small spat between Craigslist and Backpage.com (not related to sex
trafficking) that gets significant play in the industry press during this time.


    2008 – 2009 News Headline Examples for Stories Mentioning Backpage.com

        “Sting operation leads to arrests on prostitution”
        Sarasota Herald-Tribune, November 18, 2008

        “Police say Overland Park prostitutes advertised online”
        The Kansas City Star, April 24, 2009

        “Craigslist executive accuses newspapers of hurting his site’s bottom line”
        SF Weekly, June 15, 2009




 2012 Greenberg Quinlan Rosner, All Rights Reserved.                                    July, 2012
       Case 2:18-cr-00422-SMB Document 920-12 Filed 04/17/20 Page 6 of 14
Brand Analysis: Backpage.com                                                                         5



    Common Word Pairings from 2008 – 2009 Driven by Police Blotter




2010: Volume Rises on Police Blotter, Attention Turns to Backpage.com
The first half of 2010 is marked mostly by a dramatic increase in the amount of police blotter
type stories about prostitution stings, drug busts, and child trafficking. Whereas Lexis/Nexis
reported 73 articles from 2008 to 2009, there are 248 articles in 2010 alone. We see this trend
continue into 2011 and the first half of 2012.


    Coverage Jumps Every Year

                                       750
                                       675
            Total Number of Articles




                                       600                                       683
                                       525                                 579
                                       450
                                       375
                                       300
                                       225
                                       150                         248
                                        75              73
                                         0     43
                                             Pre-2008              2010          2012
                                                             Time Period



 2012 Greenberg Quinlan Rosner, All Rights Reserved.                                   July, 2012
       Case 2:18-cr-00422-SMB Document 920-12 Filed 04/17/20 Page 7 of 14
Brand Analysis: Backpage.com                                                                             6



In the second half of the year, we see the attention of activist coverage shift from Craigslist to
Backpage.com, as Craigslist announces a shutdown of their adult services section. In stories
about the shutdown, Backpage.com is cited as the place where these adult ads still existed.
After less than a month, the state Attorney Generals shifted their focus to Backpage.com and
the press began to publish pieces attacking the website. Backpage did appear to have a
momentary reprieve when it announced an overhaul to safety measures on the adult services
section, but that was short lived and attacks started again almost immediately.


    2010 News Headline Examples for Stories Mentioning Backpage.com

        “Seven charged in prostitution sting at Aurora hotel”
        Chicago Daily Herald, January 5, 2010

        “Human trafficking adopts technology for victimization”
        Catholic Woman, May 2010

        “Titusville man charged in online sex sting”
        Florida Today, August 22, 2010


    Common Phrases from 2010 Coverage Show Advocacy Messages on Trafficking,
    Exploitation




2011: Slow Burn on Backpage.com Attacks, Ashton Kutcher Tweets
With Craigslist adult services shut down, 2011 commenced the coordinated attack against
Backpage.com. Total article volume this year on Lexis/Nexis was 579, more than twice as in

 2012 Greenberg Quinlan Rosner, All Rights Reserved.                                       July, 2012
       Case 2:18-cr-00422-SMB Document 920-12 Filed 04/17/20 Page 8 of 14
Brand Analysis: Backpage.com                                                                           7



2010. The first half of the year was filled with negative stories about Backpage.com as well as a
continuation of articles of the police blotter variety.

Around this same time, many of the police blotter stories started to change. Whereas stories
previously just mentioned Backpage.com in passing, these stories started to also devote a few
sentences to the controversy surrounding Backpage.com

In June, Ashton Kutcher’s tweet about Backpage.com made enormous, albeit brief, waves on
Twitter. In fact, despite months of increasing coverage, press releases, and editorials, Kutcher’s
tweet remains our highest point in single day of Twitter activity by a wide margin. However, the
whole incident registered on Twitter for less than a week, before volume returned back to
normal levels. Twitter chatter also shows no long term impact as a result of the Kutcher incident.


    Kutcher Tweet Leaves No Lasting Impact




In the second half of the year there were a few other events that caused significant media
spikes. First, the letter from the Attorneys General at the end of August demanding more
information from Backpage.com about its control measures generated significant media
attention. Later, news that a coalition of members of the clergy was also asking Backpage.com
to stop its advertising generated a lot of attention in blogs and social media.

Finally, the very end of 2011 saw a huge news spike related to the Detroit murders. This spike
related to the Detroit murders also appears in Twitter, but is only nominally apparent in the blogs
and other social media.




 2012 Greenberg Quinlan Rosner, All Rights Reserved.                                     July, 2012
       Case 2:18-cr-00422-SMB Document 920-12 Filed 04/17/20 Page 9 of 14
Brand Analysis: Backpage.com                                                                           8




    Detroit Murders Dominate December, 2011 Coverage




    2011 News Headline Examples for Stories Mentioning Backpage.com

        “Rights group targets sex ads; Claims online ‘escorts’ deal in human trafficking”
        The Commercial Appeal, January 15, 2011

        “Old profession, new websites”
        Chicago Tribune, April 21, 2011

        “Mayor orders city to suspend ads in Seattle Weekly”
        The Seattle Times, July 9, 2011



2012: Kristof Appears, Coverage and Buzz on the Rise
To date, 2012 has clearly been the toughest year for coverage of Backpage.com. The trend
analysis shows that news coverage, twitter buzz, and social media discussion are all starting to
show a constant and elevated state of interest. In addition, Lexis/Nexis volume for the first half
of 2012 was 683 stories, more than all of 2011. The majority of stories are now spun essentially
as attacks on Backpage.com, but we continue to see a consistent stream of police blotter
stories about busts and stings.

The large number of coverage spikes makes this year different. These spikes occurred in all
three media categories in our trend data and they occur around a variety of events. However, at
the end of the day, they appear to be driven in large part by the four op-eds of Nikolas Kristof,
each of which garnered a larger and larger press following.

 2012 Greenberg Quinlan Rosner, All Rights Reserved.                                     July, 2012
      Case 2:18-cr-00422-SMB Document 920-12 Filed 04/17/20 Page 10 of 14
Brand Analysis: Backpage.com                                                                         9




    Kristof’s Most Recent Op-Ed Generated Enormous Coverage



                               240
                               220
                               200                                   218
          Peak News Mentions



                               180
                               160
                               140            162
                               120
                               100
                                80
                                60   81
                                40                          74
                                20
                                 0
                                     First   Second        Third   Fourth
                                                Kristof Op-Eds


The last and largest spike on the trend chart is actually driven by Backpage.com’s lawsuit
against the state of Washington. Rather than strictly positive or negative, the coverage around
this lawsuit has been highly technical, an improvement from the Kristof pieces.


    Lawsuit Coverage Comes Through in June, 2012 Word Sets




 2012 Greenberg Quinlan Rosner, All Rights Reserved.                                   July, 2012
      Case 2:18-cr-00422-SMB Document 920-12 Filed 04/17/20 Page 11 of 14
Brand Analysis: Backpage.com                                                                     10



    2012 News Headline Examples for Stories Mentioning Backpage.com

        “Co-founder’s son calls on media chain to halt adult-services classified ads”
        Deseret Morning News, January 14, 2012

        “Critics slam website at legislative hearing”
        The Associated Press, January 28, 2012

        “How is Ann Romney connected to a site accused of promoting sex trafficking?”
        The Business Insider, April 3, 2012

        “Backpage.com sues over Wash. sex-trafficking law”
        The Associated Press, June 5, 2012

Recent months have seen the most volume and the deepest lows: Since about March 5th,
the volume has been steadily much higher, with only a handful of days with no news mentions
and constant tweeting. Sentiment has also been constantly negative at this time, with very few
neutral reprieves.


    Trend Data Shows More Coverage, Chatter Since March




 2012 Greenberg Quinlan Rosner, All Rights Reserved.                                  July, 2012
        Case 2:18-cr-00422-SMB Document 920-12 Filed 04/17/20 Page 12 of 14
Brand Analysis: Backpage.com                                                                          11




Looking Back at Craigslist

General Findings

        Craigslist Sentiment Is Both Positive and Negative. While almost all of the coverage
         sentiment on Backpage.com is totally negative, sentiment towards Craigslist is mixed.
         While past coverage has frequently focused on human trafficking and the Craigslist
         killer, there is also significant coverage on Craigslist about the buying and selling of
         everyday items.

        Twitter Plays Key Role in Craigslist Sentiment. There is a constant neutral hum on
         Twitter about Craigslist from people talking about selling junk, finding a new apartment,
         or giving away a couch. As a result, Twitter sentiment is not easily swayed, either to the
         positive or the negative, with regards to Craigslist. When Craigslist agrees to donate its
         profits from the adult services section to charity, news media and blog sentiments uptick,
         but Twitter remains unchanged. On the opposite end of the spectrum, when 40
         Attorneys General subpoena Craigslist, sentiment drops with news and blogs, but not
         among those using Twitter.

        Unlike with Backpage.com, for Craigslist, the news media seems to follow the lead
         of social media. Twitter users are breaking stories and driving attitudes related to
         Craigslist. Twitter and blogs appear to react out in front of stories and then news volume
         and sentiment follows suit. We see this, for example, when data is released that
         Craigslist is losing money and visitors due to new procedural changes in November of
         2010. The news media does not jump in volume or sentiment. Twitter and blogs,
         however, jump up and take notice. Similarly blogs responded highly to new Craigslist
         screening procedures in early 2009, while news media had far less of a reaction.

Pre-2008 Craigslist; Before Pressure to Shut Down
Since Craigslist’s founding by Craig Newmark in 1996, users all over the internet have gone to
the site for everything from apartments to jobs to goods or services. The majority of early news
was largely positive. The site grew slowly, but by 2003, publications like the New York Times
were picking up its activity as Craigslist opened up in city after city across the country. Stories
focused on how users utilized Craigslist for a variety of reasons, mostly how it made the online
marketplace more accessible to average users. A Lexis Nexus search of stories before 2008
yields hundreds of articles regaling the positive effects Craigslist had on the marketplace.

In the few years leading up to the onslaught of negative attention, articles begin to emerge citing
arrests associated with activity on the website. These range from drug arrests to fraud to
prostitution. As with Backpage.com, most of the articles did not implicate Craigslist directly, but
merely identified the website as the host for the activity.

Early in 2008 when then Attorney General (now Senator) Richard Blumenthal from Connecticut
first wrote a letter to Craigslist, there was a spike in sentiment among news media. As a result,
Craigslist began employing an anti-fraud team, implemented a new screening policy, and began

 2012 Greenberg Quinlan Rosner, All Rights Reserved.                                       July, 2012
      Case 2:18-cr-00422-SMB Document 920-12 Filed 04/17/20 Page 13 of 14
Brand Analysis: Backpage.com                                                                            12



to ask all advertisers in their adult services section to provide a phone number – giving the
website a positive jump in sentiment.

But coverage quickly got tough for Craigslist. Sentiment took a deep dive for Craigslist when it
reached an agreement in 2008 year with a group of 40 Attorneys General to begin charging
vendors in their adult services section a small fee for each ad. News sentiment drops, and it
is clear that while Craigslist has made a positive decision, the news media is not
particularly happy with it. Articles surface across the internet condemning Craigslist for
playing host to illegal activities, specifically prostitution.

Despite strong reactions in the media to prostitution busts, and Craigslist’s subsequent actions,
it comes as no surprise that the event that has the strongest bearing on Craigslist’s image in
2009 was the news of “The Craigslist Killer.” This far exceeds any other references to Craigslist
we see through sentiment and volume analysis.

2010 and the Craigslist Adult Ad Shutdown
Media sentiment was largely negative or neutral as further pressure was put on Craigslist to
shut down its adult services section. This was, however, muddled by news of the Craigslist
Killer, so it is difficult to track sentiment as closely. In May 2009, with news sentiment at an all-
time low, law suits being filed on behalf of several states alleging that Craigslist was promoting
prostitution, and articles flooding the internet condemning Craigslist, they decided to close their
“erotic services” section and replace it with an “adult services” section. This, however, did not
repair the wounded image Craigslist had accumulated.

The first time that we see a significant dip across the board – Twitter, blogs, and
traditional news – is when Craigslist finally took action and blocked their adult services
section in September of 2010. Volume was at an all-time high. Two months later in December,
when Craigslist shut down their adult services section worldwide, there was a small spike, but
nothing compared to the initial shutdown decision.


    Big Spike from Craigslist Shutdown




 2012 Greenberg Quinlan Rosner, All Rights Reserved.                                        July, 2012
      Case 2:18-cr-00422-SMB Document 920-12 Filed 04/17/20 Page 14 of 14
Brand Analysis: Backpage.com                                                                          13




Since the Shutdown; Coverage Has Become More Neutral

Since Craigslist shutdown adult services in 2010, mentions of the website have become
increasingly benign. For the most part, mentions are generated from matter of fact statements
about the real-estate market or from a story about someone looking for work in the tough
economy. It continues to be mentioned in more negative contexts, but it is almost never called
out explicitly the way Backpage.com is now targeted. Instead, it might get an occasional
mention in a police blotter story about a prostitution bust, a story attacking Backpage.com, or in
a story about how to be safe online and avoid being scammed.

Shutting down has not been a perfect solution for Craigslist brand identity—particularly with
concerns about Craigslist killers still floating in the media. However, the intense anti-Craigslist
media has all but disappeared.




 2012 Greenberg Quinlan Rosner, All Rights Reserved.                                        July, 2012
Case 2:18-cr-00422-SMB Document 920-13 Filed 04/17/20 Page 1 of 3




                EXHIBIT

                             O
             Case 2:18-cr-00422-SMB Document 920-13 Filed 04/17/20 Page 2 of 3




From:                         Carl Ferrer [carl.ferrer@backpage.com]
Sent:                         Tuesday, June 26, 2012 6:28 PM
To:                           scarpenter@scottsdaleaz.gov
Subject:                      Fwd: Request to hold posts
Attachments:                  Posts 10777990 & 13535811.pdf




---------- Forwarded message----------
From: Records Backpage <records@lm.ckpage.com>
Date: Mon, Jun 25, 2012 at 2:05 PM
Subject: Fwd: Request to hold posts
To: Carl Ferrer <carl.ferrer@backpage.com>


Detective Carpenter,
Attached is a list ofURLS and screen shots of other sites where the same phone numbers appeared. We
included the contact info for these other sites.

We are preserving the information you requested. I believe you are in contact with our records dept already.
If there is anything else we can do, please let us know.

- Carl

---------- Forwarded message ----------
From: Carpenter, Scott - 541 <SCarpenter@scottsdaleaz.gov>
Date: Fri, Jun 22, 2012 at 1:18 PM
Subject: Request to hold posts
To: "records@backpage.com" <records@backpage.com>, "help@backpage.com" <help@backpage.com>


Can you please freeze the following posts, any related posts, and all related documents pending legal
process from Scottsdale PD? We are currently investigating a homicide and these posts are related.



10777990

13535811

Thank you in advance for your assistance.



Detective_ Scott _Carpenter

Scottsdale Police Department

Gang Investigations Unit




                                                                                                      BP-PSl-074413
                                                  BP-AZGJOOO? 4400
                                                                                                DOJ-BP-0000052203
          Case 2:18-cr-00422-SMB Document 920-13 Filed 04/17/20 Page 3 of 3



(480)312-6352 office

(480)312-9124 fax




                                       2




                                                                       BP-PS 1-07 4414
                                BP-AZGJ00074401
                                                                   DOJ-BP-0000052204
Case 2:18-cr-00422-SMB Document 920-14 Filed 04/17/20 Page 1 of 4




                EXHIBIT

                             Q
Case 2:18-cr-00422-SMB Document 920-14 Filed 04/17/20 Page 2 of 4
Case 2:18-cr-00422-SMB Document 920-14 Filed 04/17/20 Page 3 of 4
Case 2:18-cr-00422-SMB Document 920-14 Filed 04/17/20 Page 4 of 4
Case 2:18-cr-00422-SMB Document 920-15 Filed 04/17/20 Page 1 of 2




                EXHIBIT

                             V
      Case 2:18-cr-00422-SMB Document 920-15 Filed 04/17/20 Page 2 of 2




From: Kellie Rish
Sent: Thursday, April 20, 2017 2:57 PM
To: sross@akingump.com
Subject: State of Louisiana v. Adam Littleton

Pursuant to our telephone conference, I am requesting the address for service of process for a
custodian of records to appear to testify in a murder trial in my jurisdiction. We have already
received records from backpage.com pursuant to a search warrant. We have a signed court order for
the appearance of a custodian for trial, however we were unable to properly serve Backpage
because they apparently are no longer located in Dallas. Please advise so that we can send out the
necessary paperwork. Our trial is scheduled for June 19, 2017.

Kellie M. Rish
Assistant District Attorney
State of Louisiana
Parish of Jefferson
(504)361-2847
Case 2:18-cr-00422-SMB Document 920-16 Filed 04/17/20 Page 1 of 3




                EXHIBIT

                            W
Case 2:18-cr-00422-SMB Document 920-16 Filed 04/17/20 Page 2 of 3
Case 2:18-cr-00422-SMB Document 920-16 Filed 04/17/20 Page 3 of 3
